Exhibit 10.4

 

TIER-1

CHANGE-IN-CONTROL AGREEMENT

FOR CERTAIN EXECUTIVES

OF IMS HEALTH INCORPORATED

 

[Date]

 

PERSONAL AND CONFIDENTIAL

 

[Name and Title]

IMS Health Incorporated

901 Main Avenue, Suite 612

Norwalk, CT  06851

 

Dear [         ]:

 

IMS Health Incorporated (the “Company”) considers it essential to the best
interests of its stockholders to foster the continued employment of key
management personnel.  In this connection, the Board of Directors of the Company
(the “Board”) recognizes that the possibility of a change in ownership or
control of the Company may result in the departure or distraction of such
personnel to the detriment of the Company and its stockholders.  As you are a
skilled and dedicated executive with important management responsibilities and
talents, the Company believes that its best interests will be served if you are
encouraged to remain with the Company.

 

The Company has determined that your ability to perform your responsibilities
and utilize your talents for the benefit of the Company, and the Company’s
ability to retain you as an employee, will be significantly enhanced if you are
provided with fair and reasonable protection from the risks of a change in
ownership or control of the Company.  Accordingly, in order to induce you to
remain in the employ of the Company, you and the Company agree as follows:

 

1. Term of Agreement.

 

(a) Generally.  Except as provided in Section 1(b) hereof, (i) this Agreement
shall be effective as of January 1, 2009 and shall continue in effect through
December 31, 2010, and (ii) commencing on January 1, 2011, and each January 1
thereafter, this Agreement shall be automatically extended for one additional
year unless, not later than November 30th of the preceding year, either party to
this Agreement gives notice to the other that the Agreement shall not be
extended under this Section 1(a); provided, however, that no such notice by the
Company shall be effective if a Change in Control or Potential Change in Control
(both as defined herein) shall have occurred prior to the date of such notice.

 

(b) Upon a Change in Control.  If a Change in Control shall have occurred at any
time during the period in which this Agreement is effective, this Agreement
shall continue in effect for (i) the remainder of the month in which the Change
in Control occurred and (ii) a term of 24 months beyond the month in which such
Change in Control occurred (such entire period hereinafter referred to as the
“Protected Period”).

 

--------------------------------------------------------------------------------


 

2. Change in Control; Potential Change in Control.

 

(a) A “Change in Control” shall be deemed to have occurred if, during the term
of this Agreement:

 

(i) any “Person,” as such term is used for purposes of Section 13(d) or 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than
the Company, any trustee or other fiduciary holding securities under an employee
benefit plan of the Company, or any company owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company), becomes the “Beneficial Owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
the Company representing 20% or more of the combined voting power of the
Company’s then-outstanding securities;

 

(ii) during any period of twenty-four months (not including any period prior to
the effectiveness of this Agreement), individuals who at the beginning of such
period constitute the Board, and any new director (other than (A) a director
nominated by a Person who has entered into an agreement with the Company to
effect a transaction described in Sections (2)(a)(i), (iii) or (iv) hereof,
(B) a director nominated by any Person (including the Company) who publicly
announces an intention to take or to consider taking actions (including, but not
limited to, an actual or threatened proxy contest) which if consummated would
constitute a Change in Control or (C) a director nominated by any Person who is
the Beneficial Owner, directly or indirectly, of securities of the Company
representing 10% or more of the combined voting power of the Company’s
securities) whose election by the Board or nomination for election by the
Company’s stockholders was approved in advance by a vote of at least two-thirds
(2/3) of the directors then still in office who either were directors at the
beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
thereof;

 

(iii) any transaction (or series of transactions) is consummated under which the
Company is merged or consolidated with any other company, other than a merger or
consolidation (A) which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 66 2/3% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation and (B) after which no Person holds 20% or more of
the combined voting power of the then-outstanding securities of the Company or
such surviving entity;

 

(iv) a sale or disposition by the Company of all or substantially all of the
Company’s assets is consummated or the stockholders of the Company approve a
plan of complete liquidation of the Company; or

 

(v) the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Change in Control has occurred.

 

(b) A “Potential Change in Control” shall be deemed to have occurred if:

 

2

--------------------------------------------------------------------------------


 

(i) the Company enters into an agreement, the consummation of which would result
in the occurrence of a Change in Control;

 

(ii) any Person (including the Company) publicly announces an intention to take
or to consider taking actions which if consummated would constitute a Change in
Control; or

 

(iii) the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.

 

(c) Employee Covenants.  You agree that, subject to the terms and conditions of
this Agreement, in the event of a Potential Change in Control, you will remain
in the employ of the Company until the earliest of (i) a date which is 180 days
from the occurrence of such Potential Change in Control, (ii) the termination of
your employment by reason of Disability (as defined herein) or (iii) the date on
which you first become entitled under this Agreement to receive the benefits
provided in Section 3(b) hereof.

 

(d) Company Covenant Regarding Potential Change in Control or Change in
Control.  In the event of a Potential Change in Control or a Change in Control,
the Company shall, not later than 15 days thereafter, have established one or
more rabbi trusts and shall deposit therein cash in an amount sufficient to
provide for full payment of all potential obligations of the Company that would
arise assuming consummation of a Change in Control and a subsequent termination
of your employment under Section 3(b).  Such rabbi trust(s) shall be irrevocable
and shall provide that the Company may not, directly or indirectly, use or
recover any assets of the trust(s) until such time as all obligations which
potentially could arise hereunder have been settled and paid in full or
otherwise extinguished, subject only to the claims of creditors of the Company
in the event of insolvency or bankruptcy of the Company; provided, however, that
if no Change in Control has occurred within two years after such Potential
Change in Control, such rabbi trust(s) shall at the end of such two-year period
become revocable and may thereafter be revoked by the Company.

 

(e)    Acceleration of Awards Upon a Change in Control. In the event of a Change
in Control, all outstanding stock options, restricted stock units, stock
appreciation rights, restricted stock, and other equity-based awards that you
hold shall become vested, and in the case of options and stock appreciation
rights, exercisable.  In the event that any such vested equity-based award that
is subject to Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), cannot be paid to you upon such Change in Control because such Change
in Control does not qualify as a change in control within the meaning provided
by Section 1.409A-3(i)(5) of the Treasury Regulations, you will have the right
to elect to denominate such award in cash both at the time of the Change in
Control (as defined in Section 2(a) of this Agreement) and again upon your
termination of employment following the Change in Control.  If you elect to
denominate such award in cash, the Company will adjust the cash payment to
reflect the deferred payment date by multiplying the payment by the product of
the six-month CMT Treasury Bill annualized yield rate as published by the U.S.
Treasury for the date on which the award was denominated in cash (or the most
appropriate surrogate for such rate if such rate is not available) multiplied by
a fraction, the numerator of which is the number of days from and including the
date on which the award was denominated in

 

3

--------------------------------------------------------------------------------


 

cash until and including the date of payment of such award to you and the
denominator of which is 365 and pay such adjusted amount to you.

 

(f)            Gross-up If Excise Tax Would Apply.  In the event you become
entitled to any amounts or benefits payable in connection with a Change in
Control or other change in ownership or control (whether or not such amounts are
payable pursuant to this Agreement) (the “Change in Control Payments”), if any
of such Change in Control Payments are subject to the tax (the “Excise Tax”)
imposed by Section 4999 of the Code (or any similar federal, state or local tax
that may hereafter be imposed), the Company will pay to you at the time
specified in Section 2(f)(iii) hereof an additional amount (the “Gross-Up
Payment”) such that the net amount you retain, after deduction of any Excise Tax
on the Total Payments (as hereinafter defined) and any federal, state and local
income tax and Excise Tax upon the payments provided for by this Section 2(f),
shall be equal to the Total Payments.

 

(i) For purposes of determining whether any of the Change in Control Payments
will be subject to the Excise Tax and the amount of such Excise Tax:

 

(A)  any payments or benefits received or to be received by you in connection
with a Change in Control or other change in ownership or control or your
termination of employment (whether pursuant to the terms of this Agreement or
any other plan, arrangement or agreement with the Company, any Person whose
actions result in a Change in Control or any Person affiliated with the Company
or such Person) (which, together with the Change in Control Payments, constitute
the “Total Payments”) shall be treated as “parachute payments” within the
meaning of Section 280G(b)(2) of the Code, and all “excess parachute payments”
within the meaning of Section 280G(b)(1) of the Code shall be treated as subject
to the Excise Tax, unless in the opinion of nationally-recognized tax counsel
selected by you such other payments or benefits (in whole or in part) do not
constitute parachute payments, or such excess parachute payments (in whole or in
part) represent reasonable compensation for services actually rendered within
the meaning of Section 280G(b)(4) of the Code in excess of the base amount
within the meaning of Section 280G(b)(3) of the Code, or are otherwise not
subject to the Excise Tax;

 

(B) the amount of the Total Payments which shall be treated as subject to the
Excise Tax shall be equal to the lesser of (I) the total amount of the Total
Payments and (II) the amount of excess parachute payments within the meaning of
Section 280G(b)(1) of the Code (after applying Section 2(f)(i)(A) hereof); and

 

(C) the value of any non-cash benefits or any deferred payments or benefits
shall be determined by a nationally-recognized accounting firm selected by you
in accordance with the principles of Sections 280G(d)(3) and (4) of the Code.

 

(ii) For purposes of determining the amount of the Gross-Up Payment, you shall
be deemed to pay federal income taxes at the highest marginal rate of federal
income taxation in the calendar year in which the Gross-Up Payment is to be made
and state and local income taxes at the highest marginal rate of taxation in the
state and locality of your residence in the calendar year in which the Gross-Up
Payment is to be made, net of the maximum reduction in federal income taxes
which could actually be obtained from deduction of such state and local taxes by
you.  In the event that the Excise Tax is subsequently determined to be less
than

 

4

--------------------------------------------------------------------------------


 

the amount taken into account and paid to you hereunder, you shall file for a
refund of such excess Excise Tax.  You shall repay to the Company the excess
Excise Tax amount actually refunded to you by the Internal Revenue Service
within ten business days after the later of (A) the date that the Internal
Revenue Service makes a final determination (within the meaning of Section 1313
of the Code) that an overpayment of such Excise Tax was made (and including a
final determination of the amount thereof) and (B) the actual receipt of the
refund check from the Internal Revenue Service for the amount of such
overpayment of Excise Tax by you; provided, however, if no refund shall be due
to you because such overpayment of the Excise Tax has been applied to satisfy
your other tax liabilities, you shall notify the Company of such application of
the overpayment to your other tax liabilities and shall pay to the Company
within ten business days after such application of the overpayment to your other
tax liabilities the amount of the Excise Tax that would otherwise have been
refunded. In the event that the Excise Tax is determined to exceed the amount
taken into account and paid hereunder, the Company shall make an additional
Gross-Up Payment in respect of such excess within ten business days after the
time that the amount of such excess is determined but in no event later than 30
days after the Change in Control. In no event shall any Gross-Up Payment be made
under this Section 2(f) later than the last day of the taxable year next
following the taxable year in which you remit the Excise Tax.  Anything in this
Section 2(f) to the contrary notwithstanding, any Gross-Up Payment to be made
hereunder shall be subject to such delay in payment as may apply under
Section 3(c) of this Agreement (including but not limited to Section 3(c)(vi))
in the event that such payment is made in connection with your termination of
employment and is subject to Section 409A of the Code.

 

(iii) The Gross-Up Payment provided for in this Section 2(f) shall be made at
the same time as any payments giving rise to an Excise Tax are made; provided,
however, that if the amount of such Gross-Up Payment cannot be finally
determined at the same time as any payments giving rise to an Excise Tax are
made, the Company shall pay you at the time the payments giving rise to an
Excise Tax are made an estimate, as determined in good faith by the Company
pursuant to Section 2(f)(iv) hereof, of the amount of such Gross-Up Payment and
shall pay the remainder of such Gross-Up Payment at the time provided in
Section 2(f)(ii) above.  Your right to payments under this Section 2(f) shall be
treated as a right to a series of separate payments under
Section 1.409A-2(b)(2)(iii) of the Treasury Regulations.

 

(iv) All determinations under this Section 2(f) shall be made by the Company at
its expense using a nationally recognized public accounting firm you have
selected, and such determination shall be binding upon you and the Company.

 

3. Termination.

 

(a) Termination by the Company for Cause, by You Without Good Reason, or by
Reason of Death or Disability.  If during the Protected Period your employment
by the Company is terminated by the Company for Cause, by you without Good
Reason, or because of your death or Disability, the Company shall be relieved of
its obligation to make any payments to you other than (i) its payment of amounts
otherwise accrued and owing but not yet paid and (ii) any amounts payable under
then-existing equity, compensation or benefit programs at the time such amounts
are due.

 

(b) Termination by the Company Without Cause or by You for Good Reason.  If
during the Protected Period your employment by the Company is

 

5

--------------------------------------------------------------------------------


 

terminated by the Company without Cause or by you for Good Reason, you shall be
entitled to the compensation and benefits described in this Section 3(b).  If
your employment by the Company is terminated by the Company without Cause or by
you for Good Reason after a Potential Change in Control but prior to the Change
in Control contemplated by such Potential Change in Control, the Protected
Period shall commence upon the subsequent occurrence of such Change in Control,
your actual termination shall be deemed a termination occurring during the
Protected Period and covered by this Section 3(b), your Date of Termination
shall be deemed to have occurred immediately following such Change in Control,
and Notice of Termination shall be deemed to have been given by the Company
immediately prior to your actual termination.  Your continued employment shall
not constitute consent to, or a waiver of rights with respect to, any
circumstances constituting Good Reason hereunder.  The compensation and benefits
provided under this Section 3(b) are as follows:

 

(i) The Company shall pay you your full base salary through the Date of
Termination at the rate in effect at the time Notice of Termination is given, on
the fifth day following the Date of Termination, and you shall receive all other
amounts to which you are entitled under any equity, compensation or benefit plan
of the Company, at the time such payments are due in accordance with the terms
of such equity, compensation or benefit plan.

 

(ii) In the payroll period next following the payroll period in which your Date
of Termination occurs, the Company shall pay you, in lieu of any further salary,
bonus or severance payments for periods subsequent to the Date of Termination, a
lump sum amount in cash equal to three times the sum of:

 

(A) the greater of (I) your annual base salary in effect immediately prior to
the Change in Control of the Company or (II) your annual base salary in effect
at the time Notice of Termination is given; and

 

(B) the greater of (I) your annual target bonus for the year in which the Change
in Control occurs or, (II) if no such target bonus has yet been determined for
such year, the annual bonus actually earned by you in the year immediately
preceding the year in which the Change in Control occurs.

 

(iii) In the payroll period next following the payroll period in which your Date
of Termination occurs, the Company shall pay to you, in lieu of amounts which
may otherwise be payable to you under the Executive Annual Incentive Plan or any
other bonus, incentive or award plan (the “Bonus Plan”), an amount in cash equal
to (A) that portion of your annual target bonus payable in cash for the year in
which the Change in Control occurs, multiplied by a fraction, (I) the numerator
of which equals the number of full or partial days in such annual performance
period during which you were employed by the Company and (II) the denominator of
which is 365, and (B) the entire target bonus opportunity with respect to each
performance or vesting period in progress under all Bonus Plans in effect at the
time of termination; provided, however, if you have previously deferred any
award payable under any such Bonus Plan, the terms of the applicable Bonus Plan
shall determine the time of payment of the cash amount that is payable under
this Section 3(b)(iii) in lieu of such award and in the event that any such cash
payment must be delayed by reason of your previous deferral of the corresponding
award under such Bonus Plan or by reason of the application of Section 3(c) of
this Agreement, such cash amount will be adjusted to reflect the deferred
payment date by multiplying the cash amount by the product of the six-month CMT
Treasury Bill

 

6

--------------------------------------------------------------------------------


 

annualized yield rate as published by the U.S. Treasury for the date on which
the cash amount would have been paid to you under this Section 3(b)(iii) but for
such delay (or the most appropriate surrogate for such rate if such rate is not
available) multiplied by a fraction, the numerator of which is the number of
days from and including the date on which the cash amount would have been paid
to you under this Section 3(b)(iii) but for such delay and including the date of
payment of such cash amount to you and the denominator of which is 365 and the
Company pay such adjusted cash amount to you.

 

(iv) The Company shall provide you with a cash allowance for outplacement and
job search activities (including, but not limited to, office and secretarial
expenses) in the amount of 20% of your annual base salary and annual target
bonus taken into account under Section 3(b)(ii) hereof, provided that (A) such
cash allowance shall not exceed $100,000 and (B) such cash allowance shall apply
only to those costs or obligations that are incurred by you before the last day
of the second calendar year following the calendar year in which your Date of
Termination occurs. Payments of such cash allowance shall be made on the
fifteenth day following the submission of each receipt to the Company evidencing
costs or obligations incurred by you in connection with outplacement and job
search activities, but in no event later than the last day of the third calendar
year following the calendar year in which your Date of Termination occurs.

 

(v)  Notwithstanding the provisions of your Restrictive Covenant Agreement with
the Company, your agreement set forth in such Restrictive Covenant Agreement not
to compete with the Company for one year after your termination of employment
shall not apply; however, the other provisions of your Restrictive Covenant
Agreement shall remain in full force and effect, including without limitation,
the non-solicitation, non-disclosure, confidentiality and non-disparagement
covenants set forth therein.

 

(vi)  If you are an expatriate, you will be repatriated, at the Company’s
expense, to your home country or to any other country you choose provided that
the Company’s cost for your repatriation will not exceed the cost the Company
would have incurred had it repatriated you to your home country.  Your
repatriation allowances and benefits will be as described in the Company’s
Long-Term Assignment Policy, including the time and form of payment of such
allowances and benefits, but there will be no claw-back of any relocation costs
by reason of the early termination of your assignment.

 

(vii) During the 36-month period following your termination of employment, you
will continue to participate in the Company’s health and life insurance plans
and programs in which you were participating immediately prior to your
termination, the terms of which allow your continued participation, as if you
had continued in employment with the Company during such period, and on terms no
less favorable than the terms applicable to you before the Change in Control.
For so long as you participate in the Company plans and programs referred to in
this Section 3(b)(vii), you shall receive cash payments equal on an after-tax
basis to your cost for participating in such plans and programs, with such

 

7

--------------------------------------------------------------------------------


 

payments to be made by the Company to you on a monthly basis and in accordance
with Section 3(c) of this Agreement.  If and when the terms of the Company plans
and programs referred to in this Section 3(b)(vii) do not allow your continued
participation, you shall instead be paid cash payments equivalent on an
after-tax basis to the value of the additional benefits described in this
Section 3(b)(vii) that you would have received under such plans or programs had
you continued to be employed during such period, with such payments to be made
by the Company to you on a monthly basis during such period and in accordance
with Section 3(c) of this Agreement (it being understood that the Company
payments to you attributable to these benefits will be equal on an after-tax
basis to the full monthly premium cost to you to purchase such benefits
independently, and shall not be limited to the value of the Company
contribution, if any, to the cost of an employee’s coverage under any such
health or life insurance plan, but shall not exceed the highest risk premium
charged by a carrier having an investment grade or better credit rating).
Notwithstanding the foregoing, the benefits described in this
Section 3(b)(vii) shall constitute secondary coverage with respect to any health
or life insurance benefits actually received by you in connection with any
subsequent employment (or self-employment) during the 36-month period following
your termination.  In addition, notwithstanding the foregoing, nothing in this
Section 3(b)(vii) shall alter any right you may have to participate in any
Company health or life insurance plan or program that covers former employees of
the Company in accordance with the generally applicable terms of such plan or
program.

 

(viii) When you attain age 55, if you are eligible to participate in the
Company’s retiree health and life insurance plans, you will receive monthly
payments from the Company to reimburse you for your cost to participate in those
plans, grossed up for your taxes, for so long as you are eligible to participate
in those plans.  If and when you are not eligible to participate in the
Company’s retiree health and life insurance plans (including, but not limited
to, as a result of such plans’ termination), you will instead receive cash
payments equivalent on an after-tax basis to the value of the retiree health and
life insurance benefits you would have received under the Company’s retiree
health and life insurance plans (providing benefits no less than those provided
in the year in which you first entered into a Change in Control Agreement with
the Company) had you qualified for full retiree health and life insurance
benefits under the Company’s retiree health and life insurance plans, with such
payments to be made by the Company to you on a monthly basis (it being
understood that the Company payments to you attributable to the retiree health
and life insurance benefits will be equal on an after-tax basis to the full
monthly premium cost to you to purchase such benefits independently, and shall
not be limited to the value of the Company contribution, if any, to the cost of
coverage under the Company’s retiree health and life insurance plans, but shall
not exceed the highest risk premium charged by a carrier having an investment
grade or better credit rating).  Notwithstanding the foregoing, the benefits
described in this Section 3(b)(viii) shall constitute secondary coverage with
respect to any health or life insurance benefits actually received by you in
connection with any subsequent employment (or self-employment) or otherwise
following your attainment of age 55.

 

(c) Reimbursements; Section 409A Exemptions; Delayed Payments Under
Section 409A.

 

(i) Any reimbursements made or in-kind benefits provided under this Agreement
shall be subject to the following conditions:

 

(A) the amount of expenses eligible for reimbursement or in-kind benefits
provided in any one taxable year shall not affect the amount of expenses
eligible for reimbursement or in-kind benefits provided in any other taxable
year;

 

(B) the reimbursement of any expense shall be made each calendar quarter and not
later than the last day of the taxable year following

 

8

--------------------------------------------------------------------------------


 

the taxable year in which the expense was incurred (unless this Agreement
specifically provides for reimbursement by an earlier date);

 

(C) the right to reimbursement of an expense or payment of an in-kind benefit
shall not be subject to liquidation or exchange for another benefit.

 

(ii) Any reimbursement under Sections 3(b)(vii) or 3(b)(viii) for expenses for
medical coverage purchased by you that are made during the period of time you
would be entitled (or would, but for such reimbursement, be entitled) to
continuation coverage under the Company’s Health Plan pursuant to COBRA if you
had elected such coverage and paid the applicable premiums shall be exempt from
Section 409A of the Code and the six-month delay in payment described
hereinbelow pursuant to Section 1.409A-1(b)(9)(v)(B) of the Treasury
Regulations.

 

(iii) Any reimbursement under Section 3(b)(iv) relating to outplacement expenses
shall be exempt from Section 409A of the Code and the six-month delay in payment
described hereinbelow pursuant to Section 1.409A-1(b)(9)(v)(A) of the Treasury
Regulations and shall not be subject to Section 3(c)(i) above.

 

(iv) Your right to reimbursements under this Agreement shall be treated as a
right to a series of separate payments under Section 1.409A-2(b)(2)(iii) of the
Treasury Regulations.

 

(v) It is intended that: (A) payments made under this Agreement due to your
termination of employment that are paid on or before the 15th day of the third
month following the end of the taxable year in which your termination of
employment occurs shall be exempt from compliance with Section 409A of the Code
pursuant to the exemption for short-term deferrals set forth in
Section 1.409A-1(b)(4) of the Treasury Regulations (the “Exempt Short-Term
Deferral Payments”); and (B) payments under this Agreement, other than Exempt
Short-Term Deferral Payments, that are made on or before the last day of the
second taxable year following the taxable year in which you terminate employment
in an aggregate amount not exceeding two times the lesser of: (I) the sum of
your annualized compensation based on your annual rate of pay for the taxable
year preceding the taxable year in which you terminate employment (adjusted for
any increase during that year that was expected to continue indefinitely if you
had not terminated employment); or (II) the maximum amount that may be taken
into account under a qualified plan pursuant to Section 401(a)(17) of the Code
for the year in which you terminate employment shall be exempt from compliance
with Section 409A of the Code pursuant to the exception for payments under a
separation pay plan as set forth in Section 1.409A-1(b)(9)(iii) of the Treasury
Regulations.

 

(vi) Anything in this Agreement to the contrary notwithstanding, payments to be
made under this Agreement upon your termination of employment which are subject
to Section 409A of the Code shall be delayed for six months following such
termination of employment if you are a Specified Employee as defined in
Section 3(e)(vi) on the date of your termination of employment.  Any payment or
reimbursement due within such six-month period shall be delayed to the end of
such six-month period. The Company will adjust the payment or reimbursement to
reflect the deferred payment date by multiplying the payment or reimbursement by
the product of the six-month CMT Treasury Bill annualized yield rate as
published by the U.S. Treasury for the date on which such payment or

 

9

--------------------------------------------------------------------------------


 

reimbursement would have been made but for the delay (or the most appropriate
surrogate for such rate if such rate is not available) multiplied by a fraction,
the numerator of which is the number of days by which such payment or
reimbursement was delayed and the denominator of which is 365.  In the event of
a reimbursement that is required by other terms of this Agreement to be made on
an after-tax basis and which is subject to the six-month delay provided herein,
the reimbursement as adjusted in accordance with this Section 3(c)(vi) to
reflect the deferred payment date shall be paid to you on an after-tax and fully
grossed-up basis so that you are held economically harmless. The Company will
pay the adjusted payment or reimbursement at the beginning of the seventh month
following your termination of employment. Notwithstanding the foregoing, if
calculation of the amounts payable by any payment date specified in this
Agreement is not administratively practicable due to events beyond your control
(or the control of your beneficiary or estate) and for reasons that are
commercially reasonable, payment will be made as soon as administratively
practicable in compliance with Section 409A of the Code and the Treasury
Regulations thereunder.  In the event of your death during such six-month
period, payment will be made in the payroll period next following the payroll
period in which your death occurs.

 

(d) Notice.  During the Protected Period, any purported termination of your
employment by the Company or by you shall be communicated by written Notice of
Termination to the other party hereto.

 

(e) Certain Definitions.  For purposes of this Agreement and except as otherwise
indicated in this Agreement, all definitions in this Section 3(e) shall be
applicable during the Protected Period only.

 

(i) Cause.  “Cause” shall mean termination on account of (A) the willful and
continued failure by you to substantially perform your duties with the Company
(other than any such failure resulting from your incapacity due to physical or
mental illness or Disability or any failure after the issuance of a Notice of
Termination by you for Good Reason) which failure is demonstrably and materially
damaging to the financial condition or reputation of the Company and/or its
subsidiaries, and which failure continues more than 48 hours after a written
demand for substantial performance is delivered to you by the Board, which
demand specifically identifies the manner in which the Board believes that you
have not substantially performed your duties and the demonstrable and material
damage caused thereby or (B) the willful engaging by you in conduct which is
demonstrably and materially injurious to the Company, monetarily or otherwise. 
No act, or failure to act, on your part shall be deemed “willful” unless done,
or omitted to be done, by you not in good faith and without reasonable belief
that your action or omission was in the best interest of the Company. 
Notwithstanding the foregoing, you shall not be deemed to have been terminated
for Cause unless and until there shall have been delivered to you a copy of the
resolution duly adopted by the affirmative vote of not less than three-quarters
(3/4) of the entire membership of the Board at a meeting of the Board (after
reasonable notice to you and an opportunity for you, together with your counsel,
to be heard before the Board) finding that, in the good faith opinion of the
Board, you were guilty of conduct set forth above in this Section 3(e)(i) and
specifying the particulars thereof in detail.

 

(ii) Date of Termination.  “Date of Termination” shall mean (A) if your
employment is terminated for Disability, 30 days after Notice of Termination is
given (provided that you shall not have returned to the full-time performance of
your duties during such 30-day period) or (B) if your employment is terminated
for

 

10

--------------------------------------------------------------------------------


 

any other reason, the date specified in the Notice of Termination (which, in the
case of a termination for Cause, shall not be less than 30 days from the date
such Notice of Termination is given and, in the case of a termination by you for
Good Reason, shall not be less than 30 nor more than 60 days from the date such
Notice of Termination is given).

 

(iii) Disability.  “Disability” shall mean your absence from the full-time
performance of your duties with the Company for six consecutive months as a
result of your incapacity due to physical or mental illness or disability, and
within 30 days after written Notice of Termination is thereafter given you shall
not have returned to the full-time performance of your duties.

 

(iv) Good Reason.  “Good Reason” shall mean, without your express written
consent, the occurrence upon or after a Change in Control of any of the
following circumstances provided that you shall have given notice of such
circumstance(s) to the Company within a period not to exceed 90 days of the
initial existence of such circumstance(s) and the Company shall not have
remedied such circumstance(s) within 30 days after receipt of such notice:

 

(A) the assignment to you of any duties materially inconsistent with the
position in the Company that you held immediately prior to the Change in
Control, or a materially adverse alteration in the nature or status of your
responsibilities or the conditions of your employment from those in effect
immediately prior to such Change in Control;

 

(B) a material reduction by the Company in your annual base salary, any target
bonus or perquisites as in effect immediately prior to the Change in Control or
as the same may be increased from time to time except for across-the-board
perquisite reductions similarly affecting all senior executives of the Company
and all senior executives of any Person in control of the Company;

 

(C) the relocation of the principal place of your employment to a location more
than 50 miles from the location of such place of employment on the date of this
Agreement except for required travel on the Company’s business to an extent
substantially consistent with your business travel obligations prior to the
Change in Control;

 

(D) the failure by the Company to pay to you any material portion of your
compensation or to pay to you any material portion of an installment of deferred
compensation under any deferred compensation program of the Company within a
reasonable time after the date such compensation is due;

 

(E) the failure by the Company to continue in effect any material compensation
or benefit plan in which you participated immediately prior to the Change in
Control, unless an equitable arrangement (embodied in an ongoing substitute or
alternative plan) has been made with respect to such plan, or the failure by the
Company to continue your participation therein (or in such substitute or
alternative plan) on a basis not materially less favorable, both in terms of the
amounts of benefits provided and the level of your participation relative to
other participants, as existed at the time of the Change in Control;

 

(F) the failure of the Company to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement, as contemplated in
Section 7 hereof; or

 

11

--------------------------------------------------------------------------------


 

(G) any purported termination of your employment that is not effected pursuant
to a Notice of Termination that is in material compliance with the requirements
of Section 3(e)(v) (and, if applicable, the requirements of
Section 3(e)(i) hereof), which purported termination shall not be effective for
purposes of this Agreement.

 

Notwithstanding anything in this Agreement to the contrary, if you terminate
your employment after a Potential Change in Control but prior to the Change in
Control contemplated by such Potential Change in Control, a determination as to
whether you will be deemed to have terminated your employment for Good Reason
upon such Change in Control as provided in Section 3(b) of this Agreement will
be made by substituting “Potential Change in Control” for “Change in Control”
each place it appears in this Section 3(e)(iv) above.

 

(v) Notice of Termination.  “Notice of Termination” shall mean notice indicating
the specific termination provision in this Agreement relied upon and setting
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of your employment under the provision so indicated.

 

(vi) Specified Employee. “Specified Employee” shall mean an employee of the
Company who satisfies the requirements for being designated a “key employee”
under Section 416(i)(1)(A)(i), (ii) or (iii) of the Code without regard to
Section 416(i)(5) of the Code at any time during a calendar year, in which case
such employee shall be considered a Specified Employee for the twelve-month
period beginning on the first day of the fourth month immediately following the
end of such calendar year. Notwithstanding the foregoing, all employees who are
nonresident aliens during an entire calendar year are excluded for purposes of
determining which employees meet the requirements of Section 416(i)(1)(A)(i),
(ii) or (iii) of the Code without regard to Section 416(i)(5) of the Code for
such calendar year. The term “nonresident alien” as used herein shall have the
meaning set forth in Regulations Section 1.409A-1(j).  In the event of any
corporate spinoff or merger, the determination of which employees meet the
requirements of Section 416(i)(1)(A)(i), (ii) or (iii) of the Code without
regard to Section 416(i)(5) of the Code for any calendar year shall be
determined in accordance with Regulations Section 1.409A-1(i)(6).

 

4. Mitigation.  Except as provided in Sections 3(b)(vii) and (viii) and
Section 6 hereof, you shall not be required to mitigate the amount of any
payment provided for under this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment or benefit provided for under
this Agreement be reduced by any compensation earned by you as the result of
employment by another employer, by retirement benefits, by offset against any
amount claimed to be owed by you to the Company, or otherwise.

 

5.  Release of Employment Claims.  You agree, as a condition to your receipt of
the compensation and benefits provided for under this Agreement, that you will
execute a general release agreement, in substantially the form set forth as
Attachment A to this Agreement, releasing any and all claims arising out of your
employment other than: (a) the enforcement of this Agreement; (b) with respect
to vested rights or rights provided for under any equity, compensation or
benefit plan or arrangement of the Company; or (c) rights to indemnification
under any agreement, law, Company organizational document or policy, or
otherwise.  The Company will provide you with a copy of such release
simultaneously with or as soon as practicable

 

12

--------------------------------------------------------------------------------


 

following the delivery of the Notice of Termination but not later than 21 days
before (45 days before if your termination is part of an exit incentive or other
employment termination program offered to a group or class of employees) the
Date of Termination.  You must deliver the executed release to the Company not
later than eight days before the date of payment of your compensation and
benefits provided for under this Agreement.

 

6.  Forfeiture.  Except as otherwise provided in Section 3(b)(v) of this
Agreement, if you willfully and materially fail to comply with the terms of your
Restrictive Covenant Agreement with the Company or if you willfully and
materially fail to comply with Section 2(c) or Section 5 of this Agreement, all
compensation and benefits provided for under this Agreement shall be immediately
forfeited. Notwithstanding the foregoing, you shall not forfeit any compensation
or benefits provided for under this Agreement unless and until there shall have
been delivered to you, within six months after the Board (a) had knowledge of
conduct or an event allegedly constituting grounds for such forfeiture and
(b) had reason to believe that such conduct or event could be grounds for such
forfeiture, a copy of a resolution duly adopted by a majority affirmative vote
of the membership of the Board at a meeting of the Board called and held for
such purpose (after giving you reasonable notice specifying the nature of the
grounds for such forfeiture and not less than 30 days to correct the acts or
omissions complained of, if correctable, and affording you the opportunity,
together with your counsel, to be heard before the Board) finding that, in the
good faith opinion of the Board, you have engaged and continue to engage in
conduct which constitutes grounds for forfeiture of your compensation and
benefits under this Agreement; provided, however, that in the event that you
shall have already received any compensation or benefits under this Agreement
before the Board makes the determination described in this sentence, you shall
immediately reimburse the Company for such compensation and/or benefits
following such determination by the Board. The forfeiture of any compensation or
benefits provided for under this Agreement by reason of this Section 6 shall
apply to such compensation and benefits notwithstanding any other term or
provision of this Agreement or any other agreement or plan.

 

7. Successors; Binding Agreement.

 

(a) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.  As used in
this Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

 

(b) This Agreement shall inure to the benefit of and be enforceable by you and
your personal or legal representatives, executors, administrators, successors,
heirs, distributees, devisees and legatees.  In the event of your death, all
amounts otherwise payable to you hereunder shall, unless otherwise provided
herein, be paid in accordance with the terms of this Agreement to your devisee,
legatee or other designee or, if there is no such designee, to your estate.

 

(c)  Neither this Agreement nor the rights or obligations hereunder of the
parties hereto shall be transferable or assignable by you, except in accordance

 

13

--------------------------------------------------------------------------------


 

with the laws of descent and distribution or as specified in Section 7(b), or by
the Company except to a successor as defined in Section 7(a).

 

8. Notice.  Notices and all other communications provided for in this Agreement
shall be in writing and shall be deemed to have been duly given when
(a) personally delivered or (b) mailed by United States certified or registered
mail, return receipt requested, postage prepaid, addressed to the respective
addresses set forth on the first page of this Agreement; provided that all
notice to the Company shall be directed to the attention of the Board with a
copy to the General Counsel of the Company, or to such other address as either
party may have furnished to the other in writing in accordance herewith, except
that notice of change of address shall be effective only upon receipt.

 

9. Miscellaneous.  No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by you and such officer as may be designated by the Board.  No waiver
by either party hereto at any time of any breach by the other party hereto of,
or compliance with, any condition or provision of this Agreement to be performed
by such other party shall be deemed a waiver of similar or dissimilar provisions
or conditions at the time or at any prior or subsequent time.  All references to
sections of the Exchange Act or the Code shall be deemed also to refer to any
successor provisions to such sections. Any payments provided for hereunder shall
be paid net of any applicable withholding required under federal, state or local
law.  The obligations of the Company under this Agreement shall survive the
expiration of this Agreement to the extent necessary to give effect to this
Agreement.

 

10. Validity.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

11. Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
and the same instrument.

 

12. Entire Agreement.  This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and during the
term of this Agreement cancels and supersedes the provisions of all prior
agreements, promises, covenants, arrangements, communications, representations
or warranties, whether oral or written, by any officer, employee or
representative of any party hereof with respect to the subject matter contained
herein.  No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement.  Notwithstanding
anything to the contrary in this Agreement, the procedural provisions of this
Agreement shall apply to all benefits payable as a result of a Change in Control
(or other change in control) under any employee benefit plan, agreement,
program, policy or arrangement of the Company.  The foregoing notwithstanding,
in the event of any conflict or ambiguity between this Agreement and any
employment agreement executed by you and the Company, the provisions of such
employment agreement shall govern; but no payment or benefit under this
Agreement shall be made or extended which duplicates any payment or benefit
under any such employment agreement.

 

13.  Governing Law.    This Agreement is governed by and is to be construed,
administered, and enforced in accordance with the laws of the State of
Connecticut,

 

14

--------------------------------------------------------------------------------


 

without regard to its conflicts of law principles. If under the governing law,
any portion of this Agreement is at any time deemed to be in conflict with any
applicable statute, rule, regulation, ordinance, or other principle of law, such
portion shall be deemed to be modified or altered to the extent necessary to
conform thereto or, if that is not possible, to be omitted from this Agreement.
Anything in this Agreement to the contrary notwithstanding, the terms of this
Agreement shall be interpreted and applied in a manner consistent with the
requirements of Section 409A of the Code and the Treasury Regulations so as not
to subject you to the payment of any tax penalty or interest which may be
imposed by Section 409A of the Code and the Company shall have no right to
accelerate or make any payment under this Agreement except to the extent such
action would not subject you to the payment of any tax penalty or interest under
Section 409A of the Code.  If all or a portion of the benefits and payments
provided under this Agreement constitute taxable income to you for any taxable
year that is prior to the taxable year in which such payments and/or benefits
are to be paid to you as a result of the Agreement’s failure to comply with the
requirements of Section 409A of the Code and the Regulations, the applicable
payment or benefit shall be paid immediately to you to the extent such payment
or benefit is required to be included in your income.  If you become subject to
any tax penalty or interest under Section 409A of the Code by reason of this
Agreement, the Company shall reimburse you on a fully grossed-up and after-tax
basis for any such tax penalty or interest (so that you are held economically
harmless) ten business days prior to the date such tax penalty or interest is
due and payable by you to the government.

 

14.   Reimbursement of Expenses in Enforcing Rights.    All reasonable costs and
expenses (including fees and disbursements of counsel) incurred by you in
seeking to interpret this Agreement or enforce rights pursuant to this Agreement
shall be paid on behalf of or reimbursed to you promptly by the Company, whether
or not you are successful in asserting such rights; provided, however, that no
reimbursement shall be made of such expenses relating to any unsuccessful
assertion of rights if and to the extent that your assertion of such rights was
in bad faith or frivolous, as determined by arbitrators in accordance with
Section 15 or a court having jurisdiction over the matter.  Any such payment or
reimbursement shall be made on an after-tax basis each calendar quarter for all
costs and expenses actually incurred as provided in this Section 14 and in
accordance with the provisions of Section 3(c) of this Agreement, but not later
than the last day of the year in which the expense was incurred.

 

15.    Arbitration.    Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by arbitration in Fairfield,
Connecticut by three arbitrators in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association in
effect at the time of submission to arbitration. Judgment may be entered on the
arbitrators’ award in any court having jurisdiction. For purposes of entering
any judgment upon an award rendered by the arbitrators, the Company and you
hereby consent to the jurisdiction of any or all of the following courts:
(a) the United States District Court for the District of Connecticut, (b) any of
the courts of the State of Connecticut, or (c) any other court having
jurisdiction. The Company and you further agree that any service of process or
notice requirements in any such proceeding shall be satisfied if the rules of
such court relating thereto have been substantially satisfied. The Company and
you hereby waive, to the fullest extent permitted by applicable law, any
objection which it may now or hereafter have to such jurisdiction and any
defense of inconvenient forum. The Company and you hereby agree that a judgment
upon an award rendered by the arbitrators may be enforced in other jurisdictions
by

 

15

--------------------------------------------------------------------------------


 

suit on the judgment or in any other manner provided by law. Subject to
Section 14, the Company shall bear all costs and expenses arising in connection
with any arbitration proceeding pursuant to this Section 15 and shall pay such
costs and expenses each calendar quarter in accordance with the provisions of
Section 3(c) of this Agreement, but not later than the last day of the year in
which the expense was incurred.. Notwithstanding any provision in this
Section 15, you shall be paid during the pendency of any dispute or controversy
arising under or in connection with this Agreement.

 

16.    Interest on Unpaid Amounts.    Any amount which has become payable
pursuant to the terms of this Agreement or any decision by arbitrators or
judgment by a court of law pursuant to Section 15 but which has not been timely
paid shall bear interest at the prime rate in effect at the time such amount
first becomes payable, as quoted by the Company’s principal bank, except as
otherwise provided in Sections 2(e), 3(b)(iii) and 3(c)(vi) of this Agreement
(concerning interest payable with respect to certain delayed payments that are
subject to Section 409A of the Code).

 

If this letter sets forth our agreement on the subject matter hereof, kindly
sign and return to the Company the enclosed copy of this letter, which will then
constitute our agreement on this subject.

 

 

 

IMS HEALTH INCORPORATED

 

 

 

 

 

 

 

 

By:

 

 

 

 

Chairman and Chief Executive Officer

 

 

 

 

 

 

Agreed to this                                          day

 

 

of                                                         , 2008.

 

 

 

 

 

 

16

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

RELEASE

 

We advise you to consult an attorney before you sign this Release.  You have
until the date which is seven (7) days after the Release is signed and returned
to IMS Health Incorporated to change your mind and revoke your Release.  Your
Release shall not become effective or enforceable until after that date.

 

In consideration for the benefits provided under your Change-in-Control
Agreement with IMS Health Incorporated (the “Agreement”), by your signature
below, you, for yourself and on behalf of your heirs, executors, agents,
representatives, successors and assigns, hereby release and forever discharge
IMS Health Incorporated, its past and present parent corporations, subsidiaries,
divisions, subdivisions, affiliates and related companies (collectively, the
“Company”) and the Company’s past, present and future agents, directors,
officers, employees, representatives, assigns, stockholders, attorneys, agents,
insurers, employee benefit programs (and the trustees, administrators,
fiduciaries and insurers of such programs), and any other persons acting by,
through, under or in concert with any of the persons or entities listed herein,
and their successors (hereinafter “those associated with the Company”) and with
respect to any and all claims, demands, actions and liabilities, whether in law
or equity, which you may have against the Company or those associated with the
Company of whatever kind, including but not limited to those arising out of your
employment with the Company or the termination of that employment.  You agree
that this Release covers, but is not limited to, claims arising under the Age
Discrimination in Employment Act of 1967, 29 U.S.C. § 621 et seq., Title VII of
the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., the Americans with
Disabilities Act of 1990, 42 U.S.C. § 12101 et seq., the Fair Labor Standards
Act, 29 U.S.C. § 201 et seq., the Employee Retirement Income Security Act of
1974, 29 U.S.C. § 1001 et seq., the Family and Medical Leave Act of 1993 and any
local, state or federal law, regulation or order providing workers’ compensation
benefits, restricting an employer’s right to terminate employees or otherwise
regulating employment, enforcing express or implied employment contracts or
requiring an employer to deal with employees fairly or in good faith, or dealing
with discrimination in employment on the basis of sex, race, color, national
origin, veteran status, marital status, religion, disability, handicap, or age. 
You also agree that this Release includes claims based on wrongful termination
of employment, breach of contract (express or implied), tort, or claims
otherwise related to your employment or termination of employment with the
Company and any claim for attorneys’ fees, expenses or costs of litigation.

 

This Release covers all claims based on any facts or events, whether known or
unknown by you, that occurred on or before the date of this Release. You
expressly waive all rights you might have under any law that is intended to
protect you from waiving unknown claims and by your signature below indicate
your understanding of the significance of doing so. Examples of released claims
include, but are not limited to:  (a) claims that in any way relate to your
employment with the Company, or the termination of that employment, such as
claims for compensation, bonuses, commissions, lost wages, or unused accrued
vacation or sick pay (other than under your Agreement); (b) claims that in any
way relate to the design or administration of any employee benefit program;
(c) claims that you have irrevocable or vested rights to severance or similar
benefits (other than under your Agreement) or to post-employment health or group
insurance benefits (other than under your Agreement); (d) any claim, such as a
benefit claim, that was explicitly or implicitly denied before you signed this
Release; (e) any claim you might have for extra benefits as a consequence of
payments you receive because of signing this Release; or (f) any claim to
attorneys’ fees or other indemnities.  Except to enforce your Agreement or this

 

17

--------------------------------------------------------------------------------


 

Release, you agree that you will never commence, prosecute, or cause to be
commenced or prosecuted any lawsuit or proceeding of any kind against the
Company or those associated with the Company in any forum and agree to withdraw
with prejudice all complaints or charges, if any, that you have filed against
the Company or those associated with the Company.

 

Anything in this Release to the contrary notwithstanding, this Release does not
include a release of:  (i) any of your rights under the Agreement;  (ii) any
rights you may have to indemnification under any agreement, law, Company
organizational document or policy, or otherwise; (iii) any rights you may have
to equity, compensation or benefits under the Company’s equity, compensation or
benefit plans except as otherwise provided in your Agreement or claims
specifically identified in this Release; (iv) any rights or claims under the Age
Discrimination in Employment Act or any other law that arise after you sign this
Release; or (iii) your right to enforce this Release or any of the foregoing
items described in this paragraph.

 

By signing this Release, you further agree as follows:

 

i.              You have read this Release carefully and fully understand its
terms;

 

ii.             You have had at least twenty-one (21) days to consider the terms
of the Release;

 

iii.            You have seven (7) days from the date you sign this Release to
revoke it by written notification to the Company.  After this seven (7)-day
period, this Release is final and binding and may not be revoked;

 

iv.            You have been advised to seek legal counsel and have had an
opportunity to do so;

 

v.             You would not otherwise be entitled to the benefits provided
under your Agreement had you not agreed to execute this Release; and

 

vi.            Your agreement to the terms set forth above is voluntary.

 

(The remainder of this page was intentionally left blank)

 

18

--------------------------------------------------------------------------------


 

TIER-2

CHANGE-IN-CONTROL AGREEMENT

FOR CERTAIN EXECUTIVES

OF IMS HEALTH INCORPORATED

 

[Date]

 

PERSONAL AND CONFIDENTIAL

 

[Name and Title]

IMS Health Incorporated

901 Main Avenue, Suite 612

Norwalk, CT  06851

 

Dear [         ]:

 

IMS Health Incorporated (the “Company”) considers it essential to the best
interests of its stockholders to foster the continued employment of key
management personnel.  In this connection, the Board of Directors of the Company
(the “Board”) recognizes that the possibility of a change in ownership or
control of the Company may result in the departure or distraction of such
personnel to the detriment of the Company and its stockholders.  As you are a
skilled and dedicated executive with important management responsibilities and
talents, the Company believes that its best interests will be served if you are
encouraged to remain with the Company.

 

The Company has determined that your ability to perform your responsibilities
and utilize your talents for the benefit of the Company, and the Company’s
ability to retain you as an employee, will be significantly enhanced if you are
provided with fair and reasonable protection from the risks of a change in
ownership or control of the Company.  Accordingly, in order to induce you to
remain in the employ of the Company, you and the Company agree as follows:

 

1. Term of Agreement.

 

(a) Generally.  Except as provided in Section 1(b) hereof, (i) this Agreement
shall be effective as of January 1, 2009 and shall continue in effect through
December 31, 2010, and (ii) commencing on January 1, 2011, and each January 1
thereafter, this Agreement shall be automatically extended for one additional
year unless, not later than November 30th of the preceding year, either party to
this Agreement gives notice to the other that the Agreement shall not be
extended under this Section 1(a); provided, however, that no such notice by the
Company shall be effective if a Change in Control or Potential Change in Control
(both as defined herein) shall have occurred prior to the date of such notice.

 

(b) Upon a Change in Control.  If a Change in Control shall have occurred at any
time during the period in which this Agreement is effective, this Agreement
shall continue in effect for (i) the remainder of the month in which the Change
in Control occurred and (ii) a term of 24 months beyond the month in which

 

19

--------------------------------------------------------------------------------


 

such Change in Control occurred (such entire period hereinafter referred to as
the “Protected Period”).

 

2. Change in Control; Potential Change in Control.

 

(a) A “Change in Control” shall be deemed to have occurred if, during the term
of this Agreement:

 

(i) any “Person,” as such term is used for purposes of Section 13(d) or 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than
the Company, any trustee or other fiduciary holding securities under an employee
benefit plan of the Company, or any company owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company), becomes the “Beneficial Owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
the Company representing 20% or more of the combined voting power of the
Company’s then-outstanding securities;

 

(ii) during any period of twenty-four months (not including any period prior to
the effectiveness of this Agreement), individuals who at the beginning of such
period constitute the Board, and any new director (other than (A) a director
nominated by a Person who has entered into an agreement with the Company to
effect a transaction described in Sections (2)(a)(i), (iii) or (iv) hereof,
(B) a director nominated by any Person (including the Company) who publicly
announces an intention to take or to consider taking actions (including, but not
limited to, an actual or threatened proxy contest) which if consummated would
constitute a Change in Control or (C) a director nominated by any Person who is
the Beneficial Owner, directly or indirectly, of securities of the Company
representing 10% or more of the combined voting power of the Company’s
securities) whose election by the Board or nomination for election by the
Company’s stockholders was approved in advance by a vote of at least two-thirds
(2/3) of the directors then still in office who either were directors at the
beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
thereof;

 

(iii) any transaction (or series of transactions) is consummated under which the
Company is merged or consolidated with any other company, other than a merger or
consolidation (A) which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 66 2/3% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation and (B) after which no Person holds 20% or more of
the combined voting power of the then-outstanding securities of the Company or
such surviving entity;

 

(iv) a sale or disposition by the Company of all or substantially all of the
Company’s assets is consummated or the stockholders of the Company approve a
plan of complete liquidation of the Company; or

 

(v) the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Change in Control has occurred.

 

20

--------------------------------------------------------------------------------


 

(b) A “Potential Change in Control” shall be deemed to have occurred if:

 

(i) the Company enters into an agreement, the consummation of which would result
in the occurrence of a Change in Control;

 

(ii) any Person (including the Company) publicly announces an intention to take
or to consider taking actions which if consummated would constitute a Change in
Control; or

 

(iii) the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.

 

(c) Employee Covenants.  You agree that, subject to the terms and conditions of
this Agreement, in the event of a Potential Change in Control, you will remain
in the employ of the Company until the earliest of (i) a date which is 180 days
from the occurrence of such Potential Change in Control, (ii) the termination of
your employment by reason of Disability (as defined herein) or (iii) the date on
which you first become entitled under this Agreement to receive the benefits
provided in Section 3(b) hereof.

 

(d) Company Covenant Regarding Potential Change in Control or Change in
Control.  In the event of a Potential Change in Control or a Change in Control,
the Company shall, not later than 15 days thereafter, have established one or
more rabbi trusts and shall deposit therein cash in an amount sufficient to
provide for full payment of all potential obligations of the Company that would
arise assuming consummation of a Change in Control and a subsequent termination
of your employment under Section 3(b).  Such rabbi trust(s) shall be irrevocable
and shall provide that the Company may not, directly or indirectly, use or
recover any assets of the trust(s) until such time as all obligations which
potentially could arise hereunder have been settled and paid in full or
otherwise extinguished, subject only to the claims of creditors of the Company
in the event of insolvency or bankruptcy of the Company; provided, however, that
if no Change in Control has occurred within two years after such Potential
Change in Control, such rabbi trust(s) shall at the end of such two-year period
become revocable and may thereafter be revoked by the Company.

 

(e)    Acceleration of Awards Upon a Change in Control. In the event of a Change
in Control, all outstanding stock options, restricted stock units, stock
appreciation rights, restricted stock, and other equity-based awards that you
hold shall become vested, and in the case of options and stock appreciation
rights, exercisable.  In the event that any such vested equity-based award that
is subject to Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), cannot be paid to you upon such Change in Control because such Change
in Control does not qualify as a change in control within the meaning provided
by Section 1.409A-3(i)(5) of the Treasury Regulations, you will have the right
to elect to denominate such award in cash both at the time of the Change in
Control (as defined in Section 2(a) of this Agreement) and again upon your
termination of employment following the Change in Control.  If you elect to
denominate such award in cash, the Company will adjust the cash payment to
reflect the deferred payment date by multiplying the payment by the product of
the six-month CMT Treasury Bill annualized yield rate as published by the U.S.
Treasury for the date on which the award was denominated in cash (or the most
appropriate surrogate for such rate if such rate is not available) multiplied by
a fraction, the numerator of which is the

 

21

--------------------------------------------------------------------------------


 

number of days from and including the date on which the award was denominated in
cash until and including the date of payment of such award to you and the
denominator of which is 365 and pay such adjusted amount to you.

 

(f)            Gross-up If Excise Tax Would Apply.  In the event you become
entitled to any amounts or benefits payable in connection with a Change in
Control or other change in ownership or control (whether or not such amounts are
payable pursuant to this Agreement) (the “Change in Control Payments”), if any
of such Change in Control Payments are subject to the tax (the “Excise Tax”)
imposed by Section 4999 of the Code (or any similar federal, state or local tax
that may hereafter be imposed), the Company will pay to you at the time
specified in Section 2(f)(iii) hereof an additional amount (the “Gross-Up
Payment”) such that the net amount you retain, after deduction of any Excise Tax
on the Total Payments (as hereinafter defined) and any federal, state and local
income tax and Excise Tax upon the payments provided for by this Section 2(f),
shall be equal to the Total Payments.

 

(i) For purposes of determining whether any of the Change in Control Payments
will be subject to the Excise Tax and the amount of such Excise Tax:

 

(A)  any payments or benefits received or to be received by you in connection
with a Change in Control or other change in ownership or control or your
termination of employment (whether pursuant to the terms of this Agreement or
any other plan, arrangement or agreement with the Company, any Person whose
actions result in a Change in Control or any Person affiliated with the Company
or such Person) (which, together with the Change in Control Payments, constitute
the “Total Payments”) shall be treated as “parachute payments” within the
meaning of Section 280G(b)(2) of the Code, and all “excess parachute payments”
within the meaning of Section 280G(b)(1) of the Code shall be treated as subject
to the Excise Tax, unless in the opinion of nationally-recognized tax counsel
selected by you such other payments or benefits (in whole or in part) do not
constitute parachute payments, or such excess parachute payments (in whole or in
part) represent reasonable compensation for services actually rendered within
the meaning of Section 280G(b)(4) of the Code in excess of the base amount
within the meaning of Section 280G(b)(3) of the Code, or are otherwise not
subject to the Excise Tax;

 

(B) the amount of the Total Payments which shall be treated as subject to the
Excise Tax shall be equal to the lesser of (I) the total amount of the Total
Payments and (II) the amount of excess parachute payments within the meaning of
Section 280G(b)(1) of the Code (after applying Section 2(f)(i)(A) hereof); and

 

(C) the value of any non-cash benefits or any deferred payments or benefits
shall be determined by a nationally-recognized accounting firm selected by you
in accordance with the principles of Sections 280G(d)(3) and (4) of the Code.

 

(ii) For purposes of determining the amount of the Gross-Up Payment, you shall
be deemed to pay federal income taxes at the highest marginal rate of federal
income taxation in the calendar year in which the Gross-Up Payment is to be made
and state and local income taxes at the highest marginal rate of taxation in the
state and locality of your residence in the calendar year in which the Gross-Up
Payment is to be made, net of the maximum reduction in federal income taxes
which could actually be obtained from deduction of such state and local taxes

 

22

--------------------------------------------------------------------------------


 

by you.  In the event that the Excise Tax is subsequently determined to be less
than the amount taken into account and paid to you hereunder, you shall file for
a refund of such excess Excise Tax.  You shall repay to the Company the excess
Excise Tax amount actually refunded to you by the Internal Revenue Service
within ten business days after the later of (A) the date that the Internal
Revenue Service makes a final determination (within the meaning of Section 1313
of the Code) that an overpayment of such Excise Tax was made (and including a
final determination of the amount thereof) and (B) the actual receipt of the
refund check from the Internal Revenue Service for the amount of such
overpayment of Excise Tax by you; provided, however, if no refund shall be due
to you because such overpayment of the Excise Tax has been applied to satisfy
your other tax liabilities, you shall notify the Company of such application of
the overpayment to your other tax liabilities and shall pay to the Company
within ten business days after such application of the overpayment to your other
tax liabilities the amount of the Excise Tax that would otherwise have been
refunded. In the event that the Excise Tax is determined to exceed the amount
taken into account and paid hereunder, the Company shall make an additional
Gross-Up Payment in respect of such excess within ten business days after the
time that the amount of such excess is determined but in no event later than 30
days after the Change in Control. In no event shall any Gross-Up Payment be made
under this Section 2(f) later than the last day of the taxable year next
following the taxable year in which you remit the Excise Tax.  Anything in this
Section 2(f) to the contrary notwithstanding, any Gross-Up Payment to be made
hereunder shall be subject to such delay in payment as may apply under
Section 3(c) of this Agreement (including but not limited to Section 3(c)(vi))
in the event that such payment is made in connection with your termination of
employment and is subject to Section 409A of the Code.

 

(iii) The Gross-Up Payment provided for in this Section 2(f) shall be made at
the same time as any payments giving rise to an Excise Tax are made; provided,
however, that if the amount of such Gross-Up Payment cannot be finally
determined at the same time as any payments giving rise to an Excise Tax are
made, the Company shall pay you at the time the payments giving rise to an
Excise Tax are made an estimate, as determined in good faith by the Company
pursuant to Section 2(f)(iv) hereof, of the amount of such Gross-Up Payment and
shall pay the remainder of such Gross-Up Payment at the time provided in
Section 2(f)(ii) above.  Your right to payments under this Section 2(f) shall be
treated as a right to a series of separate payments under
Section 1.409A-2(b)(2)(iii) of the Treasury Regulations.

 

(iv) All determinations under this Section 2(f) shall be made by the Company at
its expense using a nationally recognized public accounting firm you have
selected, and such determination shall be binding upon you and the Company.

 

3. Termination.

 

(a) Termination by the Company for Cause, by You Without Good Reason, or by
Reason of Death or Disability.  If during the Protected Period your employment
by the Company is terminated by the Company for Cause, by you without Good
Reason, or because of your death or Disability, the Company shall be relieved of
its obligation to make any payments to you other than (i) its payment of amounts
otherwise accrued and owing but not yet paid and (ii) any amounts payable under
then-existing equity, compensation or benefit programs at the time such amounts
are due.

 

23

--------------------------------------------------------------------------------


 

(b) Termination by the Company Without Cause or by You for Good Reason.  If
during the Protected Period your employment by the Company is terminated by the
Company without Cause or by you for Good Reason, you shall be entitled to the
compensation and benefits described in this Section 3(b).  If your employment by
the Company is terminated by the Company without Cause or by you for Good Reason
after a Potential Change in Control but prior to the Change in Control
contemplated by such Potential Change in Control, the Protected Period shall
commence upon the subsequent occurrence of such Change in Control, your actual
termination shall be deemed a termination occurring during the Protected Period
and covered by this Section 3(b), your Date of Termination shall be deemed to
have occurred immediately following such Change in Control, and Notice of
Termination shall be deemed to have been given by the Company immediately prior
to your actual termination.  Your continued employment shall not constitute
consent to, or a waiver of rights with respect to, any circumstances
constituting Good Reason hereunder.  The compensation and benefits provided
under this Section 3(b) are as follows:

 

(i) The Company shall pay you your full base salary through the Date of
Termination at the rate in effect at the time Notice of Termination is given, on
the fifth day following the Date of Termination, and you shall receive all other
amounts to which you are entitled under any equity, compensation or benefit plan
of the Company, at the time such payments are due in accordance with the terms
of such equity, compensation or benefit plan.

 

(ii) In the payroll period next following the payroll period in which your Date
of Termination occurs, the Company shall pay you, in lieu of any further salary,
bonus or severance payments for periods subsequent to the Date of Termination, a
lump sum amount in cash equal to two times the sum of:

 

(A) the greater of (I) your annual base salary in effect immediately prior to
the Change in Control of the Company or (II) your annual base salary in effect
at the time Notice of Termination is given; and

 

(B) the greater of (I) your annual target bonus for the year in which the Change
in Control occurs or, (II) if no such target bonus has yet been determined for
such year, the annual bonus actually earned by you in the year immediately
preceding the year in which the Change in Control occurs.

 

(iii) In the payroll period next following the payroll period in which your Date
of Termination occurs, the Company shall pay to you, in lieu of amounts which
may otherwise be payable to you under the Executive Annual Incentive Plan or any
other bonus, incentive or award plan (the “Bonus Plan”), an amount in cash equal
to (A) that portion of your annual target bonus payable in cash for the year in
which the Change in Control occurs, multiplied by a fraction, (I) the numerator
of which equals the number of full or partial days in such annual performance
period during which you were employed by the Company and (II) the denominator of
which is 365, and (B) the entire target bonus opportunity with respect to each
performance or vesting period in progress under all Bonus Plans in effect at the
time of termination; provided, however, if you have previously deferred any
award payable under any such Bonus Plan, the terms of the applicable Bonus Plan
shall determine the time of payment of the cash amount that is payable under
this Section 3(b)(iii) in lieu of such award and in the event that any such cash
payment must be delayed by reason of your previous deferral of the corresponding
award under such Bonus Plan or by reason of the application of Section 3(c) of
this Agreement, such cash amount will be adjusted to reflect the deferred
payment date

 

24

--------------------------------------------------------------------------------


 

by multiplying the cash amount by the product of the six-month CMT Treasury Bill
annualized yield rate as published by the U.S. Treasury for the date on which
the cash amount would have been paid to you under this Section 3(b)(iii) but for
such delay (or the most appropriate surrogate for such rate if such rate is not
available) multiplied by a fraction, the numerator of which is the number of
days from and including the date on which the cash amount would have been paid
to you under this Section 3(b)(iii) but for such delay and including the date of
payment of such cash amount to you and the denominator of which is 365 and the
Company pay such adjusted cash amount to you.

 

(iv) The Company shall provide you with a cash allowance for outplacement and
job search activities (including, but not limited to, office and secretarial
expenses) in the amount of 20% of your annual base salary and annual target
bonus taken into account under Section 3(b)(ii) hereof, provided that (A) such
cash allowance shall not exceed $100,000 and (B) such cash allowance shall apply
only to those costs or obligations that are incurred by you before the last day
of the second calendar year following the calendar year in which your Date of
Termination occurs. Payments of such cash allowance shall be made on the
fifteenth day following the submission of each receipt to the Company evidencing
costs or obligations incurred by you in connection with outplacement and job
search activities, but in no event later than the last day of the third calendar
year following the calendar year in which your Date of Termination occurs.

 

(v)  Notwithstanding the provisions of your Restrictive Covenant Agreement with
the Company, your agreement set forth in such Restrictive Covenant Agreement not
to compete with the Company for one year after your termination of employment
shall not apply; however, the other provisions of your Restrictive Covenant
Agreement shall remain in full force and effect, including without limitation,
the non-solicitation, non-disclosure, confidentiality and non-disparagement
covenants set forth therein.

 

(vi)  If you are an expatriate, you will be repatriated, at the Company’s
expense, to your home country or to any other country you choose provided that
the Company’s cost for your repatriation will not exceed the cost the Company
would have incurred had it repatriated you to your home country.  Your
repatriation allowances and benefits will be as described in the Company’s
Long-Term Assignment Policy, including the time and form of payment of such
allowances and benefits, but there will be no claw-back of any relocation costs
by reason of the early termination of your assignment.

 

(vii) During the 24-month period following your termination of employment, you
will continue to participate in the Company’s health and life insurance plans
and programs in which you were participating immediately prior to your
termination, the terms of which allow your continued participation, as if you
had continued in employment with the Company during such period, and on terms no
less favorable than the terms applicable to you before the Change in Control.
For so long as you participate in the Company plans and programs referred to in
this Section 3(b)(vii), you shall receive cash payments equal on an after-tax
basis to your cost for participating in such plans and programs, with such
payments to be made by the Company to you on a monthly basis and in accordance
with Section 3(c) of this Agreement.  If and when the terms of the Company plans
and programs referred to in this Section 3(b)(vii) do not allow your continued
participation, you shall instead be paid cash payments equivalent on an
after-tax basis to the value of the additional benefits described in this
Section 3(b)(vii) that you would have received under such

 

25

--------------------------------------------------------------------------------


 

plans or programs had you continued to be employed during such period, with such
payments to be made by the Company to you on a monthly basis during such period
and in accordance with Section 3(c) of this Agreement (it being understood that
the Company payments to you attributable to these benefits will be equal on an
after-tax basis to the full monthly premium cost to you to purchase such
benefits independently, and shall not be limited to the value of the Company
contribution, if any, to the cost of an employee’s coverage under any such
health or life insurance plan, but shall not exceed the highest risk premium
charged by a carrier having an investment grade or better credit rating).
Notwithstanding the foregoing, the benefits described in this
Section 3(b)(vii) shall constitute secondary coverage with respect to any health
or life insurance benefits actually received by you in connection with any
subsequent employment (or self-employment) during the 24-month period following
your termination.  In addition, notwithstanding the foregoing, nothing in this
Section 3(b)(vii) shall alter any right you may have to participate in any
Company health or life insurance plan or program that covers former employees of
the Company in accordance with the generally applicable terms of such plan or
program.

 

(viii) When you attain age 55, if you are eligible to participate in the
Company’s retiree health and life insurance plans, you will receive monthly
payments from the Company to reimburse you for your cost to participate in those
plans, grossed up for your taxes, for so long as you are eligible to participate
in those plans.  If and when you are not eligible to participate in the
Company’s retiree health and life insurance plans (including, but not limited
to, as a result of such plans’ termination), you will instead receive cash
payments equivalent on an after-tax basis to the value of the retiree health and
life insurance benefits you would have received under the Company’s retiree
health and life insurance plans (providing benefits no less than those provided
in the year in which you first entered into a Change in Control Agreement with
the Company) had you qualified for full retiree health and life insurance
benefits under the Company’s retiree health and life insurance plans, with such
payments to be made by the Company to you on a monthly basis (it being
understood that the Company payments to you attributable to the retiree health
and life insurance benefits will be equal on an after-tax basis to the full
monthly premium cost to you to purchase such benefits independently, and shall
not be limited to the value of the Company contribution, if any, to the cost of
coverage under the Company’s retiree health and life insurance plans, but shall
not exceed the highest risk premium charged by a carrier having an investment
grade or better credit rating).  Notwithstanding the foregoing, the benefits
described in this Section 3(b)(viii) shall constitute secondary coverage with
respect to any health or life insurance benefits actually received by you in
connection with any subsequent employment (or self-employment) or otherwise
following your attainment of age 55.

 

(c) Reimbursements; Section 409A Exemptions; Delayed Payments Under
Section 409A.

 

(i) Any reimbursements made or in-kind benefits provided under this Agreement
shall be subject to the following conditions:

 

(A) the amount of expenses eligible for reimbursement or in-kind benefits
provided in any one taxable year shall not affect the amount of expenses
eligible for reimbursement or in-kind benefits provided in any other taxable
year;

 

(B) the reimbursement of any expense shall be made each calendar quarter and not
later than the last day of the taxable year following

 

26

--------------------------------------------------------------------------------


 

the taxable year in which the expense was incurred (unless this Agreement
specifically provides for reimbursement by an earlier date);

 

(C) the right to reimbursement of an expense or payment of an in-kind benefit
shall not be subject to liquidation or exchange for another benefit.

 

(ii) Any reimbursement under Sections 3(b)(vii) or 3(b)(viii) for expenses for
medical coverage purchased by you that are made during the period of time you
would be entitled (or would, but for such reimbursement, be entitled) to
continuation coverage under the Company’s Health Plan pursuant to COBRA if you
had elected such coverage and paid the applicable premiums shall be exempt from
Section 409A of the Code and the six-month delay in payment described
hereinbelow pursuant to Section 1.409A-1(b)(9)(v)(B) of the Treasury
Regulations.

 

(iii) Any reimbursement under Section 3(b)(iv) relating to outplacement expenses
shall be exempt from Section 409A of the Code and the six-month delay in payment
described hereinbelow pursuant to Section 1.409A-1(b)(9)(v)(A) of the Treasury
Regulations and shall not be subject to Section 3(c)(i) above.

 

(iv) Your right to reimbursements under this Agreement shall be treated as a
right to a series of separate payments under Section 1.409A-2(b)(2)(iii) of the
Treasury Regulations.

 

(v) It is intended that: (A) payments made under this Agreement due to your
termination of employment that are paid on or before the 15th day of the third
month following the end of the taxable year in which your termination of
employment occurs shall be exempt from compliance with Section 409A of the Code
pursuant to the exemption for short-term deferrals set forth in
Section 1.409A-1(b)(4) of the Treasury Regulations (the “Exempt Short-Term
Deferral Payments”); and (B) payments under this Agreement, other than Exempt
Short-Term Deferral Payments, that are made on or before the last day of the
second taxable year following the taxable year in which you terminate employment
in an aggregate amount not exceeding two times the lesser of: (I) the sum of
your annualized compensation based on your annual rate of pay for the taxable
year preceding the taxable year in which you terminate employment (adjusted for
any increase during that year that was expected to continue indefinitely if you
had not terminated employment); or (II) the maximum amount that may be taken
into account under a qualified plan pursuant to Section 401(a)(17) of the Code
for the year in which you terminate employment shall be exempt from compliance
with Section 409A of the Code pursuant to the exception for payments under a
separation pay plan as set forth in Section 1.409A-1(b)(9)(iii) of the Treasury
Regulations.

 

(vi) Anything in this Agreement to the contrary notwithstanding, payments to be
made under this Agreement upon your termination of employment which are subject
to Section 409A of the Code shall be delayed for six months following such
termination of employment if you are a Specified Employee as defined in
Section 3(e)(vi) on the date of your termination of employment.  Any payment or
reimbursement due within such six-month period shall be delayed to the end of
such six-month period. The Company will adjust the payment or reimbursement to
reflect the deferred payment date by multiplying the payment or reimbursement by
the product of the six-month CMT Treasury Bill annualized yield rate as
published by the U.S. Treasury for the date on which such payment or

 

27

--------------------------------------------------------------------------------


 

reimbursement would have been made but for the delay (or the most appropriate
surrogate for such rate if such rate is not available) multiplied by a fraction,
the numerator of which is the number of days by which such payment or
reimbursement was delayed and the denominator of which is 365.  In the event of
a reimbursement that is required by other terms of this Agreement to be made on
an after-tax basis and which is subject to the six-month delay provided herein,
the reimbursement as adjusted in accordance with this Section 3(c)(vi) to
reflect the deferred payment date shall be paid to you on an after-tax and fully
grossed-up basis so that you are held economically harmless. The Company will
pay the adjusted payment or reimbursement at the beginning of the seventh month
following your termination of employment. Notwithstanding the foregoing, if
calculation of the amounts payable by any payment date specified in this
Agreement is not administratively practicable due to events beyond your control
(or the control of your beneficiary or estate) and for reasons that are
commercially reasonable, payment will be made as soon as administratively
practicable in compliance with Section 409A of the Code and the Treasury
Regulations thereunder.  In the event of your death during such six-month
period, payment will be made in the payroll period next following the payroll
period in which your death occurs.

 

(d) Notice.  During the Protected Period, any purported termination of your
employment by the Company or by you shall be communicated by written Notice of
Termination to the other party hereto.

 

(e) Certain Definitions.  For purposes of this Agreement and except as otherwise
indicated in this Agreement, all definitions in this Section 3(e) shall be
applicable during the Protected Period only.

 

(i) Cause.  “Cause” shall mean termination on account of (A) the willful and
continued failure by you to substantially perform your duties with the Company
(other than any such failure resulting from your incapacity due to physical or
mental illness or Disability or any failure after the issuance of a Notice of
Termination by you for Good Reason) which failure is demonstrably and materially
damaging to the financial condition or reputation of the Company and/or its
subsidiaries, and which failure continues more than 48 hours after a written
demand for substantial performance is delivered to you by the Board, which
demand specifically identifies the manner in which the Board believes that you
have not substantially performed your duties and the demonstrable and material
damage caused thereby or (B) the willful engaging by you in conduct which is
demonstrably and materially injurious to the Company, monetarily or otherwise. 
No act, or failure to act, on your part shall be deemed “willful” unless done,
or omitted to be done, by you not in good faith and without reasonable belief
that your action or omission was in the best interest of the Company. 
Notwithstanding the foregoing, you shall not be deemed to have been terminated
for Cause unless and until there shall have been delivered to you a copy of the
resolution duly adopted by the affirmative vote of not less than three-quarters
(3/4) of the entire membership of the Board at a meeting of the Board (after
reasonable notice to you and an opportunity for you, together with your counsel,
to be heard before the Board) finding that, in the good faith opinion of the
Board, you were guilty of conduct set forth above in this Section 3(e)(i) and
specifying the particulars thereof in detail.

 

(ii) Date of Termination.  “Date of Termination” shall mean (A) if your
employment is terminated for Disability, 30 days after Notice of Termination is
given (provided that you shall not have returned to the full-time performance of
your duties during such 30-day period) or (B) if your employment is terminated
for

 

28

--------------------------------------------------------------------------------


 

any other reason, the date specified in the Notice of Termination (which, in the
case of a termination for Cause, shall not be less than 30 days from the date
such Notice of Termination is given and, in the case of a termination by you for
Good Reason, shall not be less than 30 nor more than 60 days from the date such
Notice of Termination is given).

 

(iii) Disability.  “Disability” shall mean your absence from the full-time
performance of your duties with the Company for six consecutive months as a
result of your incapacity due to physical or mental illness or disability, and
within 30 days after written Notice of Termination is thereafter given you shall
not have returned to the full-time performance of your duties.

 

(iv) Good Reason.  “Good Reason” shall mean, without your express written
consent, the occurrence upon or after a Change in Control of any of the
following circumstances provided that you shall have given notice of such
circumstance(s) to the Company within a period not to exceed 90 days of the
initial existence of such circumstance(s) and the Company shall not have
remedied such circumstance(s) within 30 days after receipt of such notice:

 

(A) the assignment to you of any duties materially inconsistent with the
position in the Company that you held immediately prior to the Change in
Control, or a materially adverse alteration in the nature or status of your
responsibilities or the conditions of your employment from those in effect
immediately prior to such Change in Control;

 

(B) a material reduction by the Company in your annual base salary, any target
bonus or perquisites as in effect immediately prior to the Change in Control or
as the same may be increased from time to time except for across-the-board
perquisite reductions similarly affecting all senior executives of the Company
and all senior executives of any Person in control of the Company;

 

(C) the relocation of the principal place of your employment to a location more
than 50 miles from the location of such place of employment on the date of this
Agreement except for required travel on the Company’s business to an extent
substantially consistent with your business travel obligations prior to the
Change in Control;

 

(D) the failure by the Company to pay to you any material portion of your
compensation or to pay to you any material portion of an installment of deferred
compensation under any deferred compensation program of the Company within a
reasonable time after the date such compensation is due;

 

(E) the failure by the Company to continue in effect any material compensation
or benefit plan in which you participated immediately prior to the Change in
Control, unless an equitable arrangement (embodied in an ongoing substitute or
alternative plan) has been made with respect to such plan, or the failure by the
Company to continue your participation therein (or in such substitute or
alternative plan) on a basis not materially less favorable, both in terms of the
amounts of benefits provided and the level of your participation relative to
other participants, as existed at the time of the Change in Control;

 

(F) the failure of the Company to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement, as contemplated in
Section 7 hereof; or

 

29

--------------------------------------------------------------------------------


 

(G) any purported termination of your employment that is not effected pursuant
to a Notice of Termination that is in material compliance with the requirements
of Section 3(e)(v) (and, if applicable, the requirements of
Section 3(e)(i) hereof), which purported termination shall not be effective for
purposes of this Agreement.

 

Notwithstanding anything in this Agreement to the contrary, if you terminate
your employment after a Potential Change in Control but prior to the Change in
Control contemplated by such Potential Change in Control, a determination as to
whether you will be deemed to have terminated your employment for Good Reason
upon such Change in Control as provided in Section 3(b) of this Agreement will
be made by substituting “Potential Change in Control” for “Change in Control”
each place it appears in this Section 3(e)(iv) above.

 

(v) Notice of Termination.  “Notice of Termination” shall mean notice indicating
the specific termination provision in this Agreement relied upon and setting
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of your employment under the provision so indicated.

 

(vi) Specified Employee. “Specified Employee” shall mean an employee of the
Company who satisfies the requirements for being designated a “key employee”
under Section 416(i)(1)(A)(i), (ii) or (iii) of the Code without regard to
Section 416(i)(5) of the Code at any time during a calendar year, in which case
such employee shall be considered a Specified Employee for the twelve-month
period beginning on the first day of the fourth month immediately following the
end of such calendar year. Notwithstanding the foregoing, all employees who are
nonresident aliens during an entire calendar year are excluded for purposes of
determining which employees meet the requirements of Section 416(i)(1)(A)(i),
(ii) or (iii) of the Code without regard to Section 416(i)(5) of the Code for
such calendar year. The term “nonresident alien” as used herein shall have the
meaning set forth in Regulations Section 1.409A-1(j).  In the event of any
corporate spinoff or merger, the determination of which employees meet the
requirements of Section 416(i)(1)(A)(i), (ii) or (iii) of the Code without
regard to Section 416(i)(5) of the Code for any calendar year shall be
determined in accordance with Regulations Section 1.409A-1(i)(6).

 

4. Mitigation.  Except as provided in Sections 3(b)(vii) and (viii) and
Section 6 hereof, you shall not be required to mitigate the amount of any
payment provided for under this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment or benefit provided for under
this Agreement be reduced by any compensation earned by you as the result of
employment by another employer, by retirement benefits, by offset against any
amount claimed to be owed by you to the Company, or otherwise.

 

5.  Release of Employment Claims.  You agree, as a condition to your receipt of
the compensation and benefits provided for under this Agreement, that you will
execute a general release agreement, in substantially the form set forth as
Attachment A to this Agreement, releasing any and all claims arising out of your
employment other than: (a) the enforcement of this Agreement; (b) with respect
to vested rights or rights provided for under any equity, compensation or
benefit plan or arrangement of the Company; or (c) rights to indemnification
under any agreement, law, Company organizational document or policy, or
otherwise.  The Company will provide you with a copy of such release
simultaneously with or as soon as practicable

 

30

--------------------------------------------------------------------------------


 

following the delivery of the Notice of Termination but not later than 21 days
before (45 days before if your termination is part of an exit incentive or other
employment termination program offered to a group or class of employees) the
Date of Termination.  You must deliver the executed release to the Company not
later than eight days before the date of payment of your compensation and
benefits provided for under this Agreement.

 

6.  Forfeiture.  Except as otherwise provided in Section 3(b)(v) of this
Agreement, if you willfully and materially fail to comply with the terms of your
Restrictive Covenant Agreement with the Company or if you willfully and
materially fail to comply with Section 2(c) or Section 5 of this Agreement, all
compensation and benefits provided for under this Agreement shall be immediately
forfeited. Notwithstanding the foregoing, you shall not forfeit any compensation
or benefits provided for under this Agreement unless and until there shall have
been delivered to you, within six months after the Board (a) had knowledge of
conduct or an event allegedly constituting grounds for such forfeiture and
(b) had reason to believe that such conduct or event could be grounds for such
forfeiture, a copy of a resolution duly adopted by a majority affirmative vote
of the membership of the Board at a meeting of the Board called and held for
such purpose (after giving you reasonable notice specifying the nature of the
grounds for such forfeiture and not less than 30 days to correct the acts or
omissions complained of, if correctable, and affording you the opportunity,
together with your counsel, to be heard before the Board) finding that, in the
good faith opinion of the Board, you have engaged and continue to engage in
conduct which constitutes grounds for forfeiture of your compensation and
benefits under this Agreement; provided, however, that in the event that you
shall have already received any compensation or benefits under this Agreement
before the Board makes the determination described in this sentence, you shall
immediately reimburse the Company for such compensation and/or benefits
following such determination by the Board. The forfeiture of any compensation or
benefits provided for under this Agreement by reason of this Section 6 shall
apply to such compensation and benefits notwithstanding any other term or
provision of this Agreement or any other agreement or plan.

 

7. Successors; Binding Agreement.

 

(a) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.  As used in
this Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

 

(b) This Agreement shall inure to the benefit of and be enforceable by you and
your personal or legal representatives, executors, administrators, successors,
heirs, distributees, devisees and legatees.  In the event of your death, all
amounts otherwise payable to you hereunder shall, unless otherwise provided
herein, be paid in accordance with the terms of this Agreement to your devisee,
legatee or other designee or, if there is no such designee, to your estate.

 

(c)  Neither this Agreement nor the rights or obligations hereunder of the
parties hereto shall be transferable or assignable by you, except in accordance

 

31

--------------------------------------------------------------------------------


 

with the laws of descent and distribution or as specified in Section 7(b), or by
the Company except to a successor as defined in Section 7(a).

 

8. Notice.  Notices and all other communications provided for in this Agreement
shall be in writing and shall be deemed to have been duly given when
(a) personally delivered or (b) mailed by United States certified or registered
mail, return receipt requested, postage prepaid, addressed to the respective
addresses set forth on the first page of this Agreement; provided that all
notice to the Company shall be directed to the attention of the Board with a
copy to the General Counsel of the Company, or to such other address as either
party may have furnished to the other in writing in accordance herewith, except
that notice of change of address shall be effective only upon receipt.

 

9. Miscellaneous.  No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by you and such officer as may be designated by the Board.  No waiver
by either party hereto at any time of any breach by the other party hereto of,
or compliance with, any condition or provision of this Agreement to be performed
by such other party shall be deemed a waiver of similar or dissimilar provisions
or conditions at the time or at any prior or subsequent time.  All references to
sections of the Exchange Act or the Code shall be deemed also to refer to any
successor provisions to such sections. Any payments provided for hereunder shall
be paid net of any applicable withholding required under federal, state or local
law.  The obligations of the Company under this Agreement shall survive the
expiration of this Agreement to the extent necessary to give effect to this
Agreement.

 

10. Validity.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

11. Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
and the same instrument.

 

12. Entire Agreement.  This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and during the
term of this Agreement cancels and supersedes the provisions of all prior
agreements, promises, covenants, arrangements, communications, representations
or warranties, whether oral or written, by any officer, employee or
representative of any party hereof with respect to the subject matter contained
herein.  No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement.  Notwithstanding
anything to the contrary in this Agreement, the procedural provisions of this
Agreement shall apply to all benefits payable as a result of a Change in Control
(or other change in control) under any employee benefit plan, agreement,
program, policy or arrangement of the Company.  The foregoing notwithstanding,
in the event of any conflict or ambiguity between this Agreement and any
employment agreement executed by you and the Company, the provisions of such
employment agreement shall govern; but no payment or benefit under this
Agreement shall be made or extended which duplicates any payment or benefit
under any such employment agreement.

 

13.  Governing Law.    This Agreement is governed by and is to be construed,
administered, and enforced in accordance with the laws of the State of
Connecticut,

 

32

--------------------------------------------------------------------------------


 

without regard to its conflicts of law principles. If under the governing law,
any portion of this Agreement is at any time deemed to be in conflict with any
applicable statute, rule, regulation, ordinance, or other principle of law, such
portion shall be deemed to be modified or altered to the extent necessary to
conform thereto or, if that is not possible, to be omitted from this Agreement.
Anything in this Agreement to the contrary notwithstanding, the terms of this
Agreement shall be interpreted and applied in a manner consistent with the
requirements of Section 409A of the Code and the Treasury Regulations so as not
to subject you to the payment of any tax penalty or interest which may be
imposed by Section 409A of the Code and the Company shall have no right to
accelerate or make any payment under this Agreement except to the extent such
action would not subject you to the payment of any tax penalty or interest under
Section 409A of the Code.  If all or a portion of the benefits and payments
provided under this Agreement constitute taxable income to you for any taxable
year that is prior to the taxable year in which such payments and/or benefits
are to be paid to you as a result of the Agreement’s failure to comply with the
requirements of Section 409A of the Code and the Regulations, the applicable
payment or benefit shall be paid immediately to you to the extent such payment
or benefit is required to be included in your income.  If you become subject to
any tax penalty or interest under Section 409A of the Code by reason of this
Agreement, the Company shall reimburse you on a fully grossed-up and after-tax
basis for any such tax penalty or interest (so that you are held economically
harmless) ten business days prior to the date such tax penalty or interest is
due and payable by you to the government.

 

14.    Reimbursement of Expenses in Enforcing Rights.    All reasonable costs
and expenses (including fees and disbursements of counsel) incurred by you in
seeking to interpret this Agreement or enforce rights pursuant to this Agreement
shall be paid on behalf of or reimbursed to you promptly by the Company, whether
or not you are successful in asserting such rights; provided, however, that no
reimbursement shall be made of such expenses relating to any unsuccessful
assertion of rights if and to the extent that your assertion of such rights was
in bad faith or frivolous, as determined by arbitrators in accordance with
Section 15 or a court having jurisdiction over the matter.  Any such payment or
reimbursement shall be made on an after-tax basis each calendar quarter for all
costs and expenses actually incurred as provided in this Section 14 and in
accordance with the provisions of Section 3(c) of this Agreement, but not later
than the last day of the year in which the expense was incurred.

 

15.    Arbitration.    Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by arbitration in Fairfield,
Connecticut by three arbitrators in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association in
effect at the time of submission to arbitration. Judgment may be entered on the
arbitrators’ award in any court having jurisdiction. For purposes of entering
any judgment upon an award rendered by the arbitrators, the Company and you
hereby consent to the jurisdiction of any or all of the following courts:
(a) the United States District Court for the District of Connecticut, (b) any of
the courts of the State of Connecticut, or (c) any other court having
jurisdiction. The Company and you further agree that any service of process or
notice requirements in any such proceeding shall be satisfied if the rules of
such court relating thereto have been substantially satisfied. The Company and
you hereby waive, to the fullest extent permitted by applicable law, any
objection which it may now or hereafter have to such jurisdiction and any
defense of inconvenient forum. The Company and you hereby agree that a judgment
upon an award rendered by the arbitrators may be enforced in other jurisdictions
by

 

33

--------------------------------------------------------------------------------


 

suit on the judgment or in any other manner provided by law. Subject to
Section 14, the Company shall bear all costs and expenses arising in connection
with any arbitration proceeding pursuant to this Section 15 and shall pay such
costs and expenses each calendar quarter in accordance with the provisions of
Section 3(c) of this Agreement, but not later than the last day of the year in
which the expense was incurred.. Notwithstanding any provision in this
Section 15, you shall be paid during the pendency of any dispute or controversy
arising under or in connection with this Agreement.

 

16.    Interest on Unpaid Amounts.    Any amount which has become payable
pursuant to the terms of this Agreement or any decision by arbitrators or
judgment by a court of law pursuant to Section 15 but which has not been timely
paid shall bear interest at the prime rate in effect at the time such amount
first becomes payable, as quoted by the Company’s principal bank, except as
otherwise provided in Sections 2(e), 3(b)(iii) and 3(c)(vi) of this Agreement
(concerning interest payable with respect to certain delayed payments that are
subject to Section 409A of the Code).

 

If this letter sets forth our agreement on the subject matter hereof, kindly
sign and return to the Company the enclosed copy of this letter, which will then
constitute our agreement on this subject.

 

 

 

IMS HEALTH INCORPORATED

 

 

 

 

 

 

 

 

By:

 

 

 

 

Chairman and Chief Executive Officer

 

 

Agreed to this                                          day

 

of                                                         , 2008.

 

 

34

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

RELEASE

 

We advise you to consult an attorney before you sign this Release.  You have
until the date which is seven (7) days after the Release is signed and returned
to IMS Health Incorporated to change your mind and revoke your Release.  Your
Release shall not become effective or enforceable until after that date.

 

In consideration for the benefits provided under your Change-in-Control
Agreement with IMS Health Incorporated (the “Agreement”), by your signature
below, you, for yourself and on behalf of your heirs, executors, agents,
representatives, successors and assigns, hereby release and forever discharge
IMS Health Incorporated, its past and present parent corporations, subsidiaries,
divisions, subdivisions, affiliates and related companies (collectively, the
“Company”) and the Company’s past, present and future agents, directors,
officers, employees, representatives, assigns, stockholders, attorneys, agents,
insurers, employee benefit programs (and the trustees, administrators,
fiduciaries and insurers of such programs), and any other persons acting by,
through, under or in concert with any of the persons or entities listed herein,
and their successors (hereinafter “those associated with the Company”) and with
respect to any and all claims, demands, actions and liabilities, whether in law
or equity, which you may have against the Company or those associated with the
Company of whatever kind, including but not limited to those arising out of your
employment with the Company or the termination of that employment.  You agree
that this Release covers, but is not limited to, claims arising under the Age
Discrimination in Employment Act of 1967, 29 U.S.C. § 621 et seq., Title VII of
the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., the Americans with
Disabilities Act of 1990, 42 U.S.C. § 12101 et seq., the Fair Labor Standards
Act, 29 U.S.C. § 201 et seq., the Employee Retirement Income Security Act of
1974, 29 U.S.C. § 1001 et seq., the Family and Medical Leave Act of 1993 and any
local, state or federal law, regulation or order providing workers’ compensation
benefits, restricting an employer’s right to terminate employees or otherwise
regulating employment, enforcing express or implied employment contracts or
requiring an employer to deal with employees fairly or in good faith, or dealing
with discrimination in employment on the basis of sex, race, color, national
origin, veteran status, marital status, religion, disability, handicap, or age. 
You also agree that this Release includes claims based on wrongful termination
of employment, breach of contract (express or implied), tort, or claims
otherwise related to your employment or termination of employment with the
Company and any claim for attorneys’ fees, expenses or costs of litigation.

 

This Release covers all claims based on any facts or events, whether known or
unknown by you, that occurred on or before the date of this Release. You
expressly waive all rights you might have under any law that is intended to
protect you from waiving unknown claims and by your signature below indicate
your understanding of the significance of doing so. Examples of released claims
include, but are not limited to:  (a) claims that in any way relate to your
employment with the Company, or the termination of that employment, such as
claims for compensation, bonuses, commissions, lost wages, or unused accrued
vacation or sick pay (other than under your Agreement); (b) claims that in any
way relate to the design or administration of any employee benefit program;
(c) claims that you have irrevocable or vested rights to severance or similar
benefits (other than under your Agreement) or to post-employment health or group
insurance benefits (other than under your Agreement); (d) any claim, such as a
benefit claim, that was explicitly or implicitly denied before you signed this
Release; (e) any claim you might have for extra benefits as a consequence of
payments you receive because of signing this Release; or (f) any claim to
attorneys’ fees or other indemnities.  Except to enforce your Agreement or this

 

35

--------------------------------------------------------------------------------


 

Release, you agree that you will never commence, prosecute, or cause to be
commenced or prosecuted any lawsuit or proceeding of any kind against the
Company or those associated with the Company in any forum and agree to withdraw
with prejudice all complaints or charges, if any, that you have filed against
the Company or those associated with the Company.

 

Anything in this Release to the contrary notwithstanding, this Release does not
include a release of:  (i) any of your rights under the Agreement;  (ii) any
rights you may have to indemnification under any agreement, law, Company
organizational document or policy, or otherwise; (iii) any rights you may have
to equity, compensation or benefits under the Company’s equity, compensation or
benefit plans except as otherwise provided in your Agreement or claims
specifically identified in this Release; (iv) any rights or claims under the Age
Discrimination in Employment Act or any other law that arise after you sign this
Release; or (iii) your right to enforce this Release or any of the foregoing
items described in this paragraph.

 

By signing this Release, you further agree as follows:

 

i.              You have read this Release carefully and fully understand its
terms;

 

ii.             You have had at least twenty-one (21) days to consider the terms
of the Release;

 

iii.            You have seven (7) days from the date you sign this Release to
revoke it by written notification to the Company.  After this seven (7)-day
period, this Release is final and binding and may not be revoked;

 

iv.            You have been advised to seek legal counsel and have had an
opportunity to do so;

 

v.             You would not otherwise be entitled to the benefits provided
under your Agreement had you not agreed to execute this Release; and

 

vi.            Your agreement to the terms set forth above is voluntary.

 

(The remainder of this page was intentionally left blank)

 

36

--------------------------------------------------------------------------------


 

TIER-3

CHANGE-IN-CONTROL AGREEMENT

FOR CERTAIN EXECUTIVES

OF IMS HEALTH INCORPORATED

 

[Date]

 

PERSONAL AND CONFIDENTIAL

 

[Name and Title]

IMS Health Incorporated

901 Main Avenue, Suite 612

Norwalk, CT  06851

 

Dear [         ]:

 

IMS Health Incorporated (the “Company”) considers it essential to the best
interests of its stockholders to foster the continued employment of key
management personnel.  In this connection, the Board of Directors of the Company
(the “Board”) recognizes that the possibility of a change in ownership or
control of the Company may result in the departure or distraction of such
personnel to the detriment of the Company and its stockholders.  As you are a
skilled and dedicated executive with important management responsibilities and
talents, the Company believes that its best interests will be served if you are
encouraged to remain with the Company.

 

The Company has determined that your ability to perform your responsibilities
and utilize your talents for the benefit of the Company, and the Company’s
ability to retain you as an employee, will be significantly enhanced if you are
provided with fair and reasonable protection from the risks of a change in
ownership or control of the Company.  Accordingly, in order to induce you to
remain in the employ of the Company, you and the Company agree as follows:

 

1. Term of Agreement.

 

(a) Generally.  Except as provided in Section 1(b) hereof, (i) this Agreement
shall be effective as of January 1, 2009 and shall continue in effect through
December 31, 2010, and (ii) commencing on January 1, 2011, and each January 1
thereafter, this Agreement shall be automatically extended for one additional
year unless, not later than November 30th of the preceding year, either party to
this Agreement gives notice to the other that the Agreement shall not be
extended under this Section 1(a); provided, however, that no such notice by the
Company shall be effective if a Change in Control or Potential Change in Control
(both as defined herein) shall have occurred prior to the date of such notice.

 

(b) Upon a Change in Control.  If a Change in Control shall have occurred at any
time during the period in which this Agreement is effective, this Agreement
shall continue in effect for (i) the remainder of the month in which the Change
in Control occurred and (ii) a term of 24 months beyond the month in which

 

37

--------------------------------------------------------------------------------


 

such Change in Control occurred (such entire period hereinafter referred to as
the “Protected Period”).

 

2. Change in Control; Potential Change in Control.

 

(a) A “Change in Control” shall be deemed to have occurred if, during the term
of this Agreement:

 

(i) any “Person,” as such term is used for purposes of Section 13(d) or 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than
the Company, any trustee or other fiduciary holding securities under an employee
benefit plan of the Company, or any company owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company), becomes the “Beneficial Owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
the Company representing 20% or more of the combined voting power of the
Company’s then-outstanding securities;

 

(ii) during any period of twenty-four months (not including any period prior to
the effectiveness of this Agreement), individuals who at the beginning of such
period constitute the Board, and any new director (other than (A) a director
nominated by a Person who has entered into an agreement with the Company to
effect a transaction described in Sections (2)(a)(i), (iii) or (iv) hereof,
(B) a director nominated by any Person (including the Company) who publicly
announces an intention to take or to consider taking actions (including, but not
limited to, an actual or threatened proxy contest) which if consummated would
constitute a Change in Control or (C) a director nominated by any Person who is
the Beneficial Owner, directly or indirectly, of securities of the Company
representing 10% or more of the combined voting power of the Company’s
securities) whose election by the Board or nomination for election by the
Company’s stockholders was approved in advance by a vote of at least two-thirds
(2/3) of the directors then still in office who either were directors at the
beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
thereof;

 

(iii) any transaction (or series of transactions) is consummated under which the
Company is merged or consolidated with any other company, other than a merger or
consolidation (A) which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 66 2/3% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation and (B) after which no Person holds 20% or more of
the combined voting power of the then-outstanding securities of the Company or
such surviving entity;

 

(iv) a sale or disposition by the Company of all or substantially all of the
Company’s assets is consummated or the stockholders of the Company approve a
plan of complete liquidation of the Company; or

 

(v) the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Change in Control has occurred.

 

38

--------------------------------------------------------------------------------


 

(b) A “Potential Change in Control” shall be deemed to have occurred if:

 

(i) the Company enters into an agreement, the consummation of which would result
in the occurrence of a Change in Control;

 

(ii) any Person (including the Company) publicly announces an intention to take
or to consider taking actions which if consummated would constitute a Change in
Control; or

 

(iii) the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.

 

(c) Employee Covenants.  You agree that, subject to the terms and conditions of
this Agreement, in the event of a Potential Change in Control, you will remain
in the employ of the Company until the earliest of (i) a date which is 180 days
from the occurrence of such Potential Change in Control, (ii) the termination of
your employment by reason of Disability (as defined herein) or (iii) the date on
which you first become entitled under this Agreement to receive the benefits
provided in Section 3(b) hereof.

 

(d) Company Covenant Regarding Potential Change in Control or Change in
Control.  In the event of a Potential Change in Control or a Change in Control,
the Company shall, not later than 15 days thereafter, have established one or
more rabbi trusts and shall deposit therein cash in an amount sufficient to
provide for full payment of all potential obligations of the Company that would
arise assuming consummation of a Change in Control and a subsequent termination
of your employment under Section 3(b).  Such rabbi trust(s) shall be irrevocable
and shall provide that the Company may not, directly or indirectly, use or
recover any assets of the trust(s) until such time as all obligations which
potentially could arise hereunder have been settled and paid in full or
otherwise extinguished, subject only to the claims of creditors of the Company
in the event of insolvency or bankruptcy of the Company; provided, however, that
if no Change in Control has occurred within two years after such Potential
Change in Control, such rabbi trust(s) shall at the end of such two-year period
become revocable and may thereafter be revoked by the Company.

 

(e)    Acceleration of Awards Upon a Change in Control. In the event of a Change
in Control, all outstanding stock options, restricted stock units, stock
appreciation rights, restricted stock, and other equity-based awards that you
hold shall become vested, and in the case of options and stock appreciation
rights, exercisable.  In the event that any such vested equity-based award that
is subject to Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), cannot be paid to you upon such Change in Control because such Change
in Control does not qualify as a change in control within the meaning provided
by Section 1.409A-3(i)(5) of the Treasury Regulations, you will have the right
to elect to denominate such award in cash both at the time of the Change in
Control (as defined in Section 2(a) of this Agreement) and again upon your
termination of employment following the Change in Control.  If you elect to
denominate such award in cash, the Company will adjust the cash payment to
reflect the deferred payment date by multiplying the payment by the product of
the six-month CMT Treasury Bill annualized yield rate as published by the U.S.
Treasury for the date on which the award was denominated in cash (or the most
appropriate surrogate for such rate if such rate is not available) multiplied by
a fraction, the numerator of which is the

 

39

--------------------------------------------------------------------------------


 

number of days from and including the date on which the award was denominated in
cash until and including the date of payment of such award to you and the
denominator of which is 365 and pay such adjusted amount to you.

 

(f)    Gross-up If Excise Tax Would Apply.  In the event you become entitled to
any amounts or benefits payable in connection with a Change in Control or other
change in ownership or control (whether or not such amounts are payable pursuant
to this Agreement) (the “Change in Control Payments”), if any of such Change in
Control Payments are subject to the tax (the “Excise Tax”) imposed by
Section 4999 of the Code (or any similar federal, state or local tax that may
hereafter be imposed), the Company will pay to you at the time specified in
Section 2(f)(iii) hereof an additional amount (the “Gross-Up Payment”) such that
the net amount you retain, after deduction of any Excise Tax on the Total
Payments (as hereinafter defined) and any federal, state and local income tax
and Excise Tax upon the payments provided for by this Section 2(f), shall be
equal to the Total Payments.

 

(i) For purposes of determining whether any of the Change in Control Payments
will be subject to the Excise Tax and the amount of such Excise Tax:

 

(A)  any payments or benefits received or to be received by you in connection
with a Change in Control or other change in ownership or control or your
termination of employment (whether pursuant to the terms of this Agreement or
any other plan, arrangement or agreement with the Company, any Person whose
actions result in a Change in Control or any Person affiliated with the Company
or such Person) (which, together with the Change in Control Payments, constitute
the “Total Payments”) shall be treated as “parachute payments” within the
meaning of Section 280G(b)(2) of the Code, and all “excess parachute payments”
within the meaning of Section 280G(b)(1) of the Code shall be treated as subject
to the Excise Tax, unless in the opinion of nationally-recognized tax counsel
selected by you such other payments or benefits (in whole or in part) do not
constitute parachute payments, or such excess parachute payments (in whole or in
part) represent reasonable compensation for services actually rendered within
the meaning of Section 280G(b)(4) of the Code in excess of the base amount
within the meaning of Section 280G(b)(3) of the Code, or are otherwise not
subject to the Excise Tax;

 

(B) the amount of the Total Payments which shall be treated as subject to the
Excise Tax shall be equal to the lesser of (I) the total amount of the Total
Payments and (II) the amount of excess parachute payments within the meaning of
Section 280G(b)(1) of the Code (after applying Section 2(f)(i)(A) hereof); and

 

(C) the value of any non-cash benefits or any deferred payments or benefits
shall be determined by a nationally-recognized accounting firm selected by you
in accordance with the principles of Sections 280G(d)(3) and (4) of the Code.

 

(ii) For purposes of determining the amount of the Gross-Up Payment, you shall
be deemed to pay federal income taxes at the highest marginal rate of federal
income taxation in the calendar year in which the Gross-Up Payment is to be made
and state and local income taxes at the highest marginal rate of taxation in the
state and locality of your residence in the calendar year in which the Gross-Up
Payment is to be made, net of the maximum reduction in federal income taxes
which could actually be obtained from deduction of such state and local taxes

 

40

--------------------------------------------------------------------------------


 

 by you.  In the event that the Excise Tax is subsequently determined to be less
than the amount taken into account and paid to you hereunder, you shall file for
a refund of such excess Excise Tax.  You shall repay to the Company the excess
Excise Tax amount actually refunded to you by the Internal Revenue Service
within ten business days after the later of (A) the date that the Internal
Revenue Service makes a final determination (within the meaning of Section 1313
of the Code) that an overpayment of such Excise Tax was made (and including a
final determination of the amount thereof) and (B) the actual receipt of the
refund check from the Internal Revenue Service for the amount of such
overpayment of Excise Tax by you; provided, however, if no refund shall be due
to you because such overpayment of the Excise Tax has been applied to satisfy
your other tax liabilities, you shall notify the Company of such application of
the overpayment to your other tax liabilities and shall pay to the Company
within ten business days after such application of the overpayment to your other
tax liabilities the amount of the Excise Tax that would otherwise have been
refunded. In the event that the Excise Tax is determined to exceed the amount
taken into account and paid hereunder, the Company shall make an additional
Gross-Up Payment in respect of such excess within ten business days after the
time that the amount of such excess is determined but in no event later than 30
days after the Change in Control. In no event shall any Gross-Up Payment be made
under this Section 2(f) later than the last day of the taxable year next
following the taxable year in which you remit the Excise Tax.  Anything in this
Section 2(f) to the contrary notwithstanding, any Gross-Up Payment to be made
hereunder shall be subject to such delay in payment as may apply under
Section 3(c) of this Agreement (including but not limited to Section 3(c)(vi))
in the event that such payment is made in connection with your termination of
employment and is subject to Section 409A of the Code.

 

(iii) The Gross-Up Payment provided for in this Section 2(f) shall be made at
the same time as any payments giving rise to an Excise Tax are made; provided,
however, that if the amount of such Gross-Up Payment cannot be finally
determined at the same time as any payments giving rise to an Excise Tax are
made, the Company shall pay you at the time the payments giving rise to an
Excise Tax are made an estimate, as determined in good faith by the Company
pursuant to Section 2(f)(iv) hereof, of the amount of such Gross-Up Payment and
shall pay the remainder of such Gross-Up Payment at the time provided in
Section 2(f)(ii) above.  Your right to payments under this Section 2(f) shall be
treated as a right to a series of separate payments under
Section 1.409A-2(b)(2)(iii) of the Treasury Regulations.

 

(iv) All determinations under this Section 2(f) shall be made by the Company at
its expense using a nationally recognized public accounting firm you have
selected, and such determination shall be binding upon you and the Company.

 

3. Termination.

 

(a) Termination by the Company for Cause, by You Without Good Reason, or by
Reason of Death or Disability.  If during the Protected Period your employment
by the Company is terminated by the Company for Cause, by you without Good
Reason, or because of your death or Disability, the Company shall be relieved of
its obligation to make any payments to you other than (i) its payment of amounts
otherwise accrued and owing but not yet paid and (ii) any amounts payable under
then-existing equity, compensation or benefit programs at the time such amounts
are due.

 

41

--------------------------------------------------------------------------------


 

(b) Termination by the Company Without Cause or by You for Good Reason.  If
during the Protected Period your employment by the Company is terminated by the
Company without Cause or by you for Good Reason, you shall be entitled to the
compensation and benefits described in this Section 3(b).  If your employment by
the Company is terminated by the Company without Cause or by you for Good Reason
after a Potential Change in Control but prior to the Change in Control
contemplated by such Potential Change in Control, the Protected Period shall
commence upon the subsequent occurrence of such Change in Control, your actual
termination shall be deemed a termination occurring during the Protected Period
and covered by this Section 3(b), your Date of Termination shall be deemed to
have occurred immediately following such Change in Control, and Notice of
Termination shall be deemed to have been given by the Company immediately prior
to your actual termination.  Your continued employment shall not constitute
consent to, or a waiver of rights with respect to, any circumstances
constituting Good Reason hereunder.  The compensation and benefits provided
under this Section 3(b) are as follows:

 

(i) The Company shall pay you your full base salary through the Date of
Termination at the rate in effect at the time Notice of Termination is given, on
the fifth day following the Date of Termination, and you shall receive all other
amounts to which you are entitled under any equity, compensation or benefit plan
of the Company, at the time such payments are due in accordance with the terms
of such equity, compensation or benefit plan.

 

(ii) In the payroll period next following the payroll period in which your Date
of Termination occurs, the Company shall pay you, in lieu of any further salary,
bonus or severance payments for periods subsequent to the Date of Termination, a
lump sum amount in cash equal to one times the sum of:

 

(A) the greater of (I) your annual base salary in effect immediately prior to
the Change in Control of the Company or (II) your annual base salary in effect
at the time Notice of Termination is given; and

 

(B) the greater of (I) your annual target bonus for the year in which the Change
in Control occurs or, (II) if no such target bonus has yet been determined for
such year, the annual bonus actually earned by you in the year immediately
preceding the year in which the Change in Control occurs.

 

(iii) In the payroll period next following the payroll period in which your Date
of Termination occurs, the Company shall pay to you, in lieu of amounts which
may otherwise be payable to you under the Executive Annual Incentive Plan or any
other bonus, incentive or award plan (the “Bonus Plan”), an amount in cash equal
to (A) that portion of your annual target bonus payable in cash for the year in
which the Change in Control occurs, multiplied by a fraction, (I) the numerator
of which equals the number of full or partial days in such annual performance
period during which you were employed by the Company and (II) the denominator of
which is 365, and (B) the entire target bonus opportunity with respect to each
performance or vesting period in progress under all Bonus Plans in effect at the
time of termination; provided, however, if you have previously deferred any
award payable under any such Bonus Plan, the terms of the applicable Bonus Plan
shall determine the time of payment of the cash amount that is payable under
this Section 3(b)(iii) in lieu of such award and in the event that any such cash
payment must be delayed by reason of your previous deferral of the corresponding
award under such Bonus Plan or by reason of the application of Section 3(c) of
this

 

42

--------------------------------------------------------------------------------


 

Agreement, such cash amount will be adjusted to reflect the deferred payment
date by multiplying the cash amount by the product of the six-month CMT Treasury
Bill annualized yield rate as published by the U.S. Treasury for the date on
which the cash amount would have been paid to you under this
Section 3(b)(iii) but for such delay (or the most appropriate surrogate for such
rate if such rate is not available) multiplied by a fraction, the numerator of
which is the number of days from and including the date on which the cash amount
would have been paid to you under this Section 3(b)(iii) but for such delay and
including the date of payment of such cash amount to you and the denominator of
which is 365 and the Company shall pay such adjusted cash amount to you.

 

(iv) The Company shall provide you with a cash allowance for outplacement and
job search activities (including, but not limited to, office and secretarial
expenses) in the amount of 20% of your annual base salary and annual target
bonus taken into account under Section 3(b)(ii) hereof, provided that (A) such
cash allowance shall not exceed $100,000 and (B) such cash allowance shall apply
only to those costs or obligations that are incurred by you before the last day
of the second calendar year following the calendar year in which your Date of
Termination occurs. Payments of such cash allowance shall be made on the
fifteenth day following the submission of each receipt to the Company evidencing
costs or obligations incurred by you in connection with outplacement and job
search activities, but in no event later than the last day of the third calendar
year following the calendar year in which your Date of Termination occurs.

 

(v)  Notwithstanding the provisions of your Restrictive Covenant Agreement with
the Company, your agreement set forth in such Restrictive Covenant Agreement not
to compete with the Company for one year after your termination of employment
shall not apply; however, the other provisions of your Restrictive Covenant
Agreement shall remain in full force and effect, including without limitation,
the non-solicitation, non-disclosure, confidentiality and non-disparagement
covenants set forth therein.

 

(vi)  If you are an expatriate, you will be repatriated, at the Company’s
expense, to your home country or to any other country you choose provided that
the Company’s cost for your repatriation will not exceed the cost the Company
would have incurred had it repatriated you to your home country.  Your
repatriation allowances and benefits will be as described in the Company’s
Long-Term Assignment Policy, including the time and form of payment of such
allowances and benefits, but there will be no claw-back of any relocation costs
by reason of the early termination of your assignment.

 

(vii) During the 12-month period following your termination of employment, you
will continue to participate in the Company’s health and life insurance plans
and programs in which you were participating immediately prior to your
termination, the terms of which allow your continued participation, as if you
had continued in employment with the Company during such period, and on terms no
less favorable than the terms applicable to you before the Change in Control.
For so long as you participate in the Company plans and programs referred to in
this Section 3(b)(vii), you shall receive cash payments equal on an after-tax
basis to your cost for participating in such plans and programs, with such
payments to be made by the Company to you on a monthly basis and in accordance
with Section 3(c) of this Agreement.  If and when the terms of the Company plans
and programs referred to in this Section 3(b)(vii) do not allow your continued
participation, you shall instead be paid cash payments equivalent on an
after-tax basis to the value of the additional

 

43

--------------------------------------------------------------------------------


 

benefits described in this Section 3(b)(vii) that you would have received under
such plans or programs had you continued to be employed during such period, with
such payments to be made by the Company to you on a monthly basis during such
period and in accordance with Section 3(c) of this Agreement (it being
understood that the Company payments to you attributable to these benefits will
be equal on an after-tax basis to the full monthly premium cost to you to
purchase such benefits independently, and shall not be limited to the value of
the Company contribution, if any, to the cost of an employee’s coverage under
any such health or life insurance plan, but shall not exceed the highest risk
premium charged by a carrier having an investment grade or better credit
rating). Notwithstanding the foregoing, the benefits described in this
Section 3(b)(vii) shall constitute secondary coverage with respect to any health
or life insurance benefits actually received by you in connection with any
subsequent employment (or self-employment) during the 12-month period following
your termination.  In addition, notwithstanding the foregoing, nothing in this
Section 3(b)(vii) shall alter any right you may have to participate in any
Company health or life insurance plan or program that covers former employees of
the Company in accordance with the generally applicable terms of such plan or
program.

 

(viii) When you attain age 55, if you are eligible to participate in the
Company’s retiree health and life insurance plans, you will receive monthly
payments from the Company to reimburse you for your cost to participate in those
plans, grossed up for your taxes, for so long as you are eligible to participate
in those plans.  If and when you are not eligible to participate in the
Company’s retiree health and life insurance plans (including, but not limited
to, as a result of such plans’ termination), you will instead receive cash
payments equivalent on an after-tax basis to the value of the retiree health and
life insurance benefits you would have received under the Company’s retiree
health and life insurance plans (providing benefits no less than those provided
in the year in which you first entered into a Change in Control Agreement with
the Company) had you qualified for full retiree health and life insurance
benefits under the Company’s retiree health and life insurance plans, with such
payments to be made by the Company to you on a monthly basis (it being
understood that the Company payments to you attributable to the retiree health
and life insurance benefits will be equal on an after-tax basis to the full
monthly premium cost to you to purchase such benefits independently, and shall
not be limited to the value of the Company contribution, if any, to the cost of
coverage under the Company’s retiree health and life insurance plans, but shall
not exceed the highest risk premium charged by a carrier having an investment
grade or better credit rating).  Notwithstanding the foregoing, the benefits
described in this Section 3(b)(viii) shall constitute secondary coverage with
respect to any health or life insurance benefits actually received by you in
connection with any subsequent employment (or self-employment) or otherwise
following your attainment of age 55.

 

(c) Reimbursements; Section 409A Exemptions; Delayed Payments Under
Section 409A.

 

(i) Any reimbursements made or in-kind benefits provided under this Agreement
shall be subject to the following conditions:

 

(A) the amount of expenses eligible for reimbursement or in-kind benefits
provided in any one taxable year shall not affect the amount of expenses
eligible for reimbursement or in-kind benefits provided in any other taxable
year;

 

44

--------------------------------------------------------------------------------


 

(B) the reimbursement of any expense shall be made each calendar quarter and not
later than the last day of the taxable year following the taxable year in which
the expense was incurred (unless this Agreement specifically provides for
reimbursement by an earlier date);

 

(C) the right to reimbursement of an expense or payment of an in-kind benefit
shall not be subject to liquidation or exchange for another benefit.

 

(ii) Any reimbursement under Sections 3(b)(vii) or 3(b)(viii) for expenses for
medical coverage purchased by you that are made during the period of time you
would be entitled (or would, but for such reimbursement, be entitled) to
continuation coverage under the Company’s Health Plan pursuant to COBRA if you
had elected such coverage and paid the applicable premiums shall be exempt from
Section 409A of the Code and the six-month delay in payment described
hereinbelow pursuant to Section 1.409A-1(b)(9)(v)(B) of the Treasury
Regulations.

 

(iii) Any reimbursement under Section 3(b)(iv) relating to outplacement expenses
shall be exempt from Section 409A of the Code and the six-month delay in payment
described hereinbelow pursuant to Section 1.409A-1(b)(9)(v)(A) of the Treasury
Regulations and shall not be subject to Section 3(c)(i) above.

 

(iv) Your right to reimbursements under this Agreement shall be treated as a
right to a series of separate payments under Section 1.409A-2(b)(2)(iii) of the
Treasury Regulations.

 

(v) It is intended that: (A) payments made under this Agreement due to your
termination of employment that are paid on or before the 15th day of the third
month following the end of the taxable year in which your termination of
employment occurs shall be exempt from compliance with Section 409A of the Code
pursuant to the exemption for short-term deferrals set forth in
Section 1.409A-1(b)(4) of the Treasury Regulations (the “Exempt Short-Term
Deferral Payments”); and (B) payments under this Agreement, other than Exempt
Short-Term Deferral Payments, that are made on or before the last day of the
second taxable year following the taxable year in which you terminate employment
in an aggregate amount not exceeding two times the lesser of: (I) the sum of
your annualized compensation based on your annual rate of pay for the taxable
year preceding the taxable year in which you terminate employment (adjusted for
any increase during that year that was expected to continue indefinitely if you
had not terminated employment); or (II) the maximum amount that may be taken
into account under a qualified plan pursuant to Section 401(a)(17) of the Code
for the year in which you terminate employment shall be exempt from compliance
with Section 409A of the Code pursuant to the exception for payments under a
separation pay plan as set forth in Section 1.409A-1(b)(9)(iii) of the Treasury
Regulations.

 

(vi) Anything in this Agreement to the contrary notwithstanding, payments to be
made under this Agreement upon your termination of employment which are subject
to Section 409A of the Code shall be delayed for six months following such
termination of employment if you are a Specified Employee as defined in
Section 3(e)(vi) on the date of your termination of employment.  Any payment or
reimbursement due within such six-month period shall be delayed to the end of
such six-month period. The Company will adjust the payment or reimbursement to
reflect the deferred payment date by multiplying the payment or

 

45

--------------------------------------------------------------------------------


 

reimbursement by the product of the six-month CMT Treasury Bill annualized yield
rate as published by the U.S. Treasury for the date on which such payment or
reimbursement would have been made but for the delay (or the most appropriate
surrogate for such rate if such rate is not available) multiplied by a fraction,
the numerator of which is the number of days by which such payment or
reimbursement was delayed and the denominator of which is 365.  In the event of
a reimbursement that is required by other terms of this Agreement to be made on
an after-tax basis and which is subject to the six-month delay provided herein,
the reimbursement as adjusted in accordance with this Section 3(c)(vi) to
reflect the deferred payment date shall be paid to you on an after-tax and fully
grossed-up basis so that you are held economically harmless. The Company will
pay the adjusted payment or reimbursement at the beginning of the seventh month
following your termination of employment. Notwithstanding the foregoing, if
calculation of the amounts payable by any payment date specified in this
Agreement is not administratively practicable due to events beyond your control
(or the control of your beneficiary or estate) and for reasons that are
commercially reasonable, payment will be made as soon as administratively
practicable in compliance with Section 409A of the Code and the Treasury
Regulations thereunder.  In the event of your death during such six-month
period, payment will be made in the payroll period next following the payroll
period in which your death occurs.

 

(d) Notice.  During the Protected Period, any purported termination of your
employment by the Company or by you shall be communicated by written Notice of
Termination to the other party hereto.

 

(e) Certain Definitions.  For purposes of this Agreement and except as otherwise
indicated in this Agreement, all definitions in this Section 3(e) shall be
applicable during the Protected Period only.

 

(i) Cause.  “Cause” shall mean termination on account of (A) the willful and
continued failure by you to substantially perform your duties with the Company
(other than any such failure resulting from your incapacity due to physical or
mental illness or Disability or any failure after the issuance of a Notice of
Termination by you for Good Reason) which failure is demonstrably and materially
damaging to the financial condition or reputation of the Company and/or its
subsidiaries, and which failure continues more than 48 hours after a written
demand for substantial performance is delivered to you by the Board, which
demand specifically identifies the manner in which the Board believes that you
have not substantially performed your duties and the demonstrable and material
damage caused thereby or (B) the willful engaging by you in conduct which is
demonstrably and materially injurious to the Company, monetarily or otherwise. 
No act, or failure to act, on your part shall be deemed “willful” unless done,
or omitted to be done, by you not in good faith and without reasonable belief
that your action or omission was in the best interest of the Company. 
Notwithstanding the foregoing, you shall not be deemed to have been terminated
for Cause unless and until there shall have been delivered to you a copy of the
resolution duly adopted by the affirmative vote of not less than three-quarters
(3/4) of the entire membership of the Board at a meeting of the Board (after
reasonable notice to you and an opportunity for you, together with your counsel,
to be heard before the Board) finding that, in the good faith opinion of the
Board, you were guilty of conduct set forth above in this Section 3(e)(i) and
specifying the particulars thereof in detail.

 

(ii) Date of Termination.  “Date of Termination” shall mean (A) if your
employment is terminated for Disability, 30 days after Notice of Termination

 

46

--------------------------------------------------------------------------------


 

is given (provided that you shall not have returned to the full-time performance
of your duties during such 30-day period) or (B) if your employment is
terminated for any other reason, the date specified in the Notice of Termination
(which, in the case of a termination for Cause, shall not be less than 30 days
from the date such Notice of Termination is given and, in the case of a
termination by you for Good Reason, shall not be less than 30 nor more than 60
days from the date such Notice of Termination is given).

 

(iii) Disability.  “Disability” shall mean your absence from the full-time
performance of your duties with the Company for six consecutive months as a
result of your incapacity due to physical or mental illness or disability, and
within 30 days after written Notice of Termination is thereafter given you shall
not have returned to the full-time performance of your duties.

 

(iv) Good Reason.  “Good Reason” shall mean, without your express written
consent, the occurrence upon or after a Change in Control of any of the
following circumstances provided that you shall have given notice of such
circumstance(s) to the Company within a period not to exceed 90 days of the
initial existence of such circumstance(s) and the Company shall not have
remedied such circumstance(s) within 30 days after receipt of such notice:

 

(A) the assignment to you of any duties materially inconsistent with the
position in the Company that you held immediately prior to the Change in
Control, or a materially adverse alteration in the nature or status of your
responsibilities or the conditions of your employment from those in effect
immediately prior to such Change in Control;

 

(B) a material reduction by the Company in your annual base salary, any target
bonus or perquisites as in effect immediately prior to the Change in Control or
as the same may be increased from time to time except for across-the-board
perquisite reductions similarly affecting all senior executives of the Company
and all senior executives of any Person in control of the Company;

 

(C) the relocation of the principal place of your employment to a location more
than 50 miles from the location of such place of employment on the date of this
Agreement except for required travel on the Company’s business to an extent
substantially consistent with your business travel obligations prior to the
Change in Control;

 

(D) the failure by the Company to pay to you any material portion of your
compensation or to pay to you any material portion of an installment of deferred
compensation under any deferred compensation program of the Company within a
reasonable time after the date such compensation is due;

 

(E) the failure by the Company to continue in effect any material compensation
or benefit plan in which you participated immediately prior to the Change in
Control, unless an equitable arrangement (embodied in an ongoing substitute or
alternative plan) has been made with respect to such plan, or the failure by the
Company to continue your participation therein (or in such substitute or
alternative plan) on a basis not materially less favorable, both in terms of the
amounts of benefits provided and the level of your participation relative to
other participants, as existed at the time of the Change in Control;

 

47

--------------------------------------------------------------------------------


 

(F) the failure of the Company to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement, as contemplated in
Section 7 hereof; or

 

(G) any purported termination of your employment that is not effected pursuant
to a Notice of Termination that is in material compliance with the requirements
of Section 3(e)(v) (and, if applicable, the requirements of
Section 3(e)(i) hereof), which purported termination shall not be effective for
purposes of this Agreement.

 

Notwithstanding anything in this Agreement to the contrary, if you terminate
your employment after a Potential Change in Control but prior to the Change in
Control contemplated by such Potential Change in Control, a determination as to
whether you will be deemed to have terminated your employment for Good Reason
upon such Change in Control as provided in Section 3(b) of this Agreement will
be made by substituting “Potential Change in Control” for “Change in Control”
each place it appears in this Section 3(e)(iv) above.

 

(v) Notice of Termination.  “Notice of Termination” shall mean notice indicating
the specific termination provision in this Agreement relied upon and setting
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of your employment under the provision so indicated.

 

(vi) Specified Employee. “Specified Employee” shall mean an employee of the
Company who satisfies the requirements for being designated a “key employee”
under Section 416(i)(1)(A)(i), (ii) or (iii) of the Code without regard to
Section 416(i)(5) of the Code at any time during a calendar year, in which case
such employee shall be considered a Specified Employee for the twelve-month
period beginning on the first day of the fourth month immediately following the
end of such calendar year. Notwithstanding the foregoing, all employees who are
nonresident aliens during an entire calendar year are excluded for purposes of
determining which employees meet the requirements of Section 416(i)(1)(A)(i),
(ii) or (iii) of the Code without regard to Section 416(i)(5) of the Code for
such calendar year. The term “nonresident alien” as used herein shall have the
meaning set forth in Regulations Section 1.409A-1(j).  In the event of any
corporate spinoff or merger, the determination of which employees meet the
requirements of Section 416(i)(1)(A)(i), (ii) or (iii) of the Code without
regard to Section 416(i)(5) of the Code for any calendar year shall be
determined in accordance with Regulations Section 1.409A-1(i)(6).

 

4. Mitigation.  Except as provided in Sections 3(b)(vii) and (viii) and
Section 6 hereof, you shall not be required to mitigate the amount of any
payment provided for under this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment or benefit provided for under
this Agreement be reduced by any compensation earned by you as the result of
employment by another employer, by retirement benefits, by offset against any
amount claimed to be owed by you to the Company, or otherwise.

 

5.  Release of Employment Claims.  You agree, as a condition to your receipt of
the compensation and benefits provided for under this Agreement, that you will
execute a general release agreement, in substantially the form set forth as
Attachment A to this Agreement, releasing any and all claims arising out of your
employment other than: (a) the enforcement of this Agreement; (b) with respect
to vested rights or rights provided for under any equity, compensation or
benefit plan or

 

48

--------------------------------------------------------------------------------


 

arrangement of the Company; or (c) rights to indemnification under any
agreement, law, Company organizational document or policy, or otherwise.  The
Company will provide you with a copy of such release simultaneously with or as
soon as practicable following the delivery of the Notice of Termination but not
later than 21 days before (45 days before if your termination is part of an exit
incentive or other employment termination program offered to a group or class of
employees) the Date of Termination.  You must deliver the executed release to
the Company not later than eight days before the date of payment of your
compensation and benefits provided for under this Agreement.

 

6.  Forfeiture.  Except as otherwise provided in Section 3(b)(v) of this
Agreement, if you willfully and materially fail to comply with the terms of your
Restrictive Covenant Agreement with the Company or if you willfully and
materially fail to comply with Section 2(c) or Section 5 of this Agreement, all
compensation and benefits provided for under this Agreement shall be immediately
forfeited. Notwithstanding the foregoing, you shall not forfeit any compensation
or benefits provided for under this Agreement unless and until there shall have
been delivered to you, within six months after the Board (a) had knowledge of
conduct or an event allegedly constituting grounds for such forfeiture and
(b) had reason to believe that such conduct or event could be grounds for such
forfeiture, a copy of a resolution duly adopted by a majority affirmative vote
of the membership of the Board at a meeting of the Board called and held for
such purpose (after giving you reasonable notice specifying the nature of the
grounds for such forfeiture and not less than 30 days to correct the acts or
omissions complained of, if correctable, and affording you the opportunity,
together with your counsel, to be heard before the Board) finding that, in the
good faith opinion of the Board, you have engaged and continue to engage in
conduct which constitutes grounds for forfeiture of your compensation and
benefits under this Agreement; provided, however, that in the event that you
shall have already received any compensation or benefits under this Agreement
before the Board makes the determination described in this sentence, you shall
immediately reimburse the Company for such compensation and/or benefits
following such determination by the Board. The forfeiture of any compensation or
benefits provided for under this Agreement by reason of this Section 6 shall
apply to such compensation and benefits notwithstanding any other term or
provision of this Agreement or any other agreement or plan.

 

7. Successors; Binding Agreement.

 

(a) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.  As used in
this Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

 

(b) This Agreement shall inure to the benefit of and be enforceable by you and
your personal or legal representatives, executors, administrators, successors,
heirs, distributees, devisees and legatees.  In the event of your death, all
amounts otherwise payable to you hereunder shall, unless otherwise provided
herein, be paid in accordance with the terms of this Agreement to your devisee,
legatee or other designee or, if there is no such designee, to your estate.

 

49

--------------------------------------------------------------------------------


 

(c)  Neither this Agreement nor the rights or obligations hereunder of the
parties hereto shall be transferable or assignable by you, except in accordance
with the laws of descent and distribution or as specified in Section 7(b), or by
the Company except to a successor as defined in Section 7(a).

 

8. Notice.  Notices and all other communications provided for in this Agreement
shall be in writing and shall be deemed to have been duly given when
(a) personally delivered or (b) mailed by United States certified or registered
mail, return receipt requested, postage prepaid, addressed to the respective
addresses set forth on the first page of this Agreement; provided that all
notice to the Company shall be directed to the attention of the Board with a
copy to the General Counsel of the Company, or to such other address as either
party may have furnished to the other in writing in accordance herewith, except
that notice of change of address shall be effective only upon receipt.

 

9. Miscellaneous.  No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by you and such officer as may be designated by the Board.  No waiver
by either party hereto at any time of any breach by the other party hereto of,
or compliance with, any condition or provision of this Agreement to be performed
by such other party shall be deemed a waiver of similar or dissimilar provisions
or conditions at the time or at any prior or subsequent time.  All references to
sections of the Exchange Act or the Code shall be deemed also to refer to any
successor provisions to such sections. Any payments provided for hereunder shall
be paid net of any applicable withholding required under federal, state or local
law.  The obligations of the Company under this Agreement shall survive the
expiration of this Agreement to the extent necessary to give effect to this
Agreement.

 

10. Validity.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

11. Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
and the same instrument.

 

12. Entire Agreement.  This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and during the
term of this Agreement cancels and supersedes the provisions of all prior
agreements, promises, covenants, arrangements, communications, representations
or warranties, whether oral or written, by any officer, employee or
representative of any party hereof with respect to the subject matter contained
herein.  No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement.  Notwithstanding
anything to the contrary in this Agreement, the procedural provisions of this
Agreement shall apply to all benefits payable as a result of a Change in Control
(or other change in control) under any employee benefit plan, agreement,
program, policy or arrangement of the Company.  The foregoing notwithstanding,
in the event of any conflict or ambiguity between this Agreement and any
employment agreement executed by you and the Company, the provisions of such
employment agreement shall govern; but no payment or benefit under this
Agreement shall be made or extended which duplicates any payment or benefit
under any such employment agreement.

 

50

--------------------------------------------------------------------------------


 

13.  Governing Law.    This Agreement is governed by and is to be construed,
administered, and enforced in accordance with the laws of the State of
Connecticut, without regard to its conflicts of law principles. If under the
governing law, any portion of this Agreement is at any time deemed to be in
conflict with any applicable statute, rule, regulation, ordinance, or other
principle of law, such portion shall be deemed to be modified or altered to the
extent necessary to conform thereto or, if that is not possible, to be omitted
from this Agreement. Anything in this Agreement to the contrary notwithstanding,
the terms of this Agreement shall be interpreted and applied in a manner
consistent with the requirements of Section 409A of the Code and the Treasury
Regulations so as not to subject you to the payment of any tax penalty or
interest which may be imposed by Section 409A of the Code and the Company shall
have no right to accelerate or make any payment under this Agreement except to
the extent such action would not subject you to the payment of any tax penalty
or interest under Section 409A of the Code.  If all or a portion of the benefits
and payments provided under this Agreement constitute taxable income to you for
any taxable year that is prior to the taxable year in which such payments and/or
benefits are to be paid to you as a result of the Agreement’s failure to comply
with the requirements of Section 409A of the Code and the Regulations, the
applicable payment or benefit shall be paid immediately to you to the extent
such payment or benefit is required to be included in your income.  If you
become subject to any tax penalty or interest under Section 409A of the Code by
reason of this Agreement, the Company shall reimburse you on a fully grossed-up
and after-tax basis for any such tax penalty or interest (so that you are held
economically harmless) ten business days prior to the date such tax penalty or
interest is due and payable by you to the government.

 

14.    Reimbursement of Expenses in Enforcing Rights.    All reasonable costs
and expenses (including fees and disbursements of counsel) incurred by you in
seeking to interpret this Agreement or enforce rights pursuant to this Agreement
shall be paid on behalf of or reimbursed to you promptly by the Company, whether
or not you are successful in asserting such rights; provided, however, that no
reimbursement shall be made of such expenses relating to any unsuccessful
assertion of rights if and to the extent that your assertion of such rights was
in bad faith or frivolous, as determined by arbitrators in accordance with
Section 15 or a court having jurisdiction over the matter.  Any such payment or
reimbursement shall be made on an after-tax basis each calendar quarter for all
costs and expenses actually incurred as provided in this Section 14 and in
accordance with the provisions of Section 3(c) of this Agreement, but not later
than the last day of the year in which the expense was incurred.

 

15.    Arbitration.    Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by arbitration in Fairfield,
Connecticut by three arbitrators in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association in
effect at the time of submission to arbitration. Judgment may be entered on the
arbitrators’ award in any court having jurisdiction. For purposes of entering
any judgment upon an award rendered by the arbitrators, the Company and you
hereby consent to the jurisdiction of any or all of the following courts:
(a) the United States District Court for the District of Connecticut, (b) any of
the courts of the State of Connecticut, or (c) any other court having
jurisdiction. The Company and you further agree that any service of process or
notice requirements in any such proceeding shall be satisfied if the rules of
such court relating thereto have been substantially satisfied. The Company and
you hereby waive, to the fullest extent permitted by applicable law, any
objection which it may now or hereafter have to such jurisdiction and any

 

51

--------------------------------------------------------------------------------


 

defense of inconvenient forum. The Company and you hereby agree that a judgment
upon an award rendered by the arbitrators may be enforced in other jurisdictions
by suit on the judgment or in any other manner provided by law. Subject to
Section 14, the Company shall bear all costs and expenses arising in connection
with any arbitration proceeding pursuant to this Section 15 and shall pay such
costs and expenses each calendar quarter in accordance with the provisions of
Section 3(c) of this Agreement, but not later than the last day of the year in
which the expense was incurred.. Notwithstanding any provision in this
Section 15, you shall be paid during the pendency of any dispute or controversy
arising under or in connection with this Agreement.

 

16.    Interest on Unpaid Amounts.    Any amount which has become payable
pursuant to the terms of this Agreement or any decision by arbitrators or
judgment by a court of law pursuant to Section 15 but which has not been timely
paid shall bear interest at the prime rate in effect at the time such amount
first becomes payable, as quoted by the Company’s principal bank, except as
otherwise provided in Sections 2(e), 3(b)(iii) and 3(c)(vi) of this Agreement
(concerning interest payable with respect to certain delayed payments that are
subject to Section 409A of the Code).

 

If this letter sets forth our agreement on the subject matter hereof, kindly
sign and return to the Company the enclosed copy of this letter, which will then
constitute our agreement on this subject.

 

 

 

IMS HEALTH INCORPORATED

 

 

 

 

 

 

 

 

By:

 

 

 

 

Chairman and Chief Executive Officer

 

 

Agreed to this
                                                                     day

 

of
                                                                                    ,
2008.

 

 

52

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

RELEASE

 

We advise you to consult an attorney before you sign this Release.  You have
until the date which is seven (7) days after the Release is signed and returned
to IMS Health Incorporated to change your mind and revoke your Release.  Your
Release shall not become effective or enforceable until after that date.

 

In consideration for the benefits provided under your Change-in-Control
Agreement with IMS Health Incorporated (the “Agreement”), by your signature
below, you, for yourself and on behalf of your heirs, executors, agents,
representatives, successors and assigns, hereby release and forever discharge
IMS Health Incorporated, its past and present parent corporations, subsidiaries,
divisions, subdivisions, affiliates and related companies (collectively, the
“Company”) and the Company’s past, present and future agents, directors,
officers, employees, representatives, assigns, stockholders, attorneys, agents,
insurers, employee benefit programs (and the trustees, administrators,
fiduciaries and insurers of such programs), and any other persons acting by,
through, under or in concert with any of the persons or entities listed herein,
and their successors (hereinafter “those associated with the Company”) and with
respect to any and all claims, demands, actions and liabilities, whether in law
or equity, which you may have against the Company or those associated with the
Company of whatever kind, including but not limited to those arising out of your
employment with the Company or the termination of that employment.  You agree
that this Release covers, but is not limited to, claims arising under the Age
Discrimination in Employment Act of 1967, 29 U.S.C. § 621 et seq., Title VII of
the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., the Americans with
Disabilities Act of 1990, 42 U.S.C. § 12101 et seq., the Fair Labor Standards
Act, 29 U.S.C. § 201 et seq., the Employee Retirement Income Security Act of
1974, 29 U.S.C. § 1001 et seq., the Family and Medical Leave Act of 1993 and any
local, state or federal law, regulation or order providing workers’ compensation
benefits, restricting an employer’s right to terminate employees or otherwise
regulating employment, enforcing express or implied employment contracts or
requiring an employer to deal with employees fairly or in good faith, or dealing
with discrimination in employment on the basis of sex, race, color, national
origin, veteran status, marital status, religion, disability, handicap, or age. 
You also agree that this Release includes claims based on wrongful termination
of employment, breach of contract (express or implied), tort, or claims
otherwise related to your employment or termination of employment with the
Company and any claim for attorneys’ fees, expenses or costs of litigation.

 

This Release covers all claims based on any facts or events, whether known or
unknown by you, that occurred on or before the date of this Release. You
expressly waive all rights you might have under any law that is intended to
protect you from waiving unknown claims and by your signature below indicate
your understanding of the significance of doing so. Examples of released claims
include, but are not limited to:  (a) claims that in any way relate to your
employment with the Company, or the termination of that employment, such as
claims for compensation, bonuses, commissions, lost wages, or unused accrued
vacation or sick pay (other than under your Agreement); (b) claims that in any
way relate to the design or administration of any employee benefit program;
(c) claims that you have irrevocable or vested rights to severance or similar
benefits (other than under your Agreement) or to post-employment health or group
insurance benefits (other than under your Agreement); (d) any claim, such as a
benefit claim, that was explicitly or implicitly denied before you signed this
Release; (e) any claim you might have for extra benefits as a consequence of
payments you receive because of signing this Release; or (f) any claim to
attorneys’ fees or other indemnities.  Except to enforce your Agreement or this

 

53

--------------------------------------------------------------------------------


 

Release, you agree that you will never commence, prosecute, or cause to be
commenced or prosecuted any lawsuit or proceeding of any kind against the
Company or those associated with the Company in any forum and agree to withdraw
with prejudice all complaints or charges, if any, that you have filed against
the Company or those associated with the Company.

 

Anything in this Release to the contrary notwithstanding, this Release does not
include a release of:  (i) any of your rights under the Agreement;  (ii) any
rights you may have to indemnification under any agreement, law, Company
organizational document or policy, or otherwise; (iii) any rights you may have
to equity, compensation or benefits under the Company’s equity, compensation or
benefit plans except as otherwise provided in your Agreement or claims
specifically identified in this Release; (iv) any rights or claims under the Age
Discrimination in Employment Act or any other law that arise after you sign this
Release; or (iii) your right to enforce this Release or any of the foregoing
items described in this paragraph.

 

By signing this Release, you further agree as follows:

 

i.              You have read this Release carefully and fully understand its
terms;

 

ii.             You have had at least twenty-one (21) days to consider the terms
of the Release;

 

iii.            You have seven (7) days from the date you sign this Release to
revoke it by written notification to the Company.  After this seven (7)-day
period, this Release is final and binding and may not be revoked;

 

iv.            You have been advised to seek legal counsel and have had an
opportunity to do so;

 

v.             You would not otherwise be entitled to the benefits provided
under your Agreement had you not agreed to execute this Release; and

 

vi.            Your agreement to the terms set forth above is voluntary.

 

(The remainder of this page was intentionally left blank)

 

54

--------------------------------------------------------------------------------